Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 4 July 2002.
I should like to take the opportunity to welcome everyone back for the autumn session of our work. I am sure that you are now relaxed and ready to do battle on the various public policy issues ahead of us.
In recent weeks in Central Europe, particularly in upper and lower Austria, eastern Germany and parts of the Czech Republic, entire areas have been ravaged by floods of unprecedented and catastrophic proportions. More than 100 people have lost their lives and tens of thousands have been forced out of their homes and out of their work places. Today, on behalf of myself and this House I want to express our deepest sympathy with the victims of the floods and their families, and to recognise the extraordinary efforts of the rescue services and so many volunteers. Tomorrow, in a specially convened emergency debate, in addition to our heartfelt sympathy of this afternoon we have the possibility, in a practical way, to lay the foundations to show real solidarity. As a mark of respect for those who died, I ask you to rise in a minute's silence.
(The House rose and observed a minute's silence)
On Sunday, 4 August, Cecilio Gallego Alaria and a six-year-old girl were killed by a car bomb which had been placed near a bus stop in the Spanish town of Santa Pola in Alicante. On 1 August David Caldwell was killed in an explosion in Derry in Northern Ireland. By these acts, terrorists have shown once more in their denial to the right to life their essential provocation to the democratic order. Terrorism denies the common values and principles that the European Union is founded upon, represents, promotes and defends. Our Union is based on the principles of democracy and the rule of law which are common to the Member States and therefore can offer no justification for the use of terrorist violence.
On my own behalf and that of the House, I strongly condemn these acts of terrorism and express my deepest condolences to the victims' families, and our deepest sympathy for those affected by terrorist attacks. On behalf of the House I express once more our support for the respective authorities in their efforts in the fight against terrorism. I ask you to observe one minute's silence for the victims of terrorism.
(The House rose and observed a minute's silence)
The final draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 28 August 2002 has been distributed. The following change has been proposed:
Wednesday:
I have received a proposal from the Verts/ALE Group to add to the agenda of Wednesday, 4 September a special debate on the International Criminal Court.
Mr President, I believe that the Criminal Court has the support of almost all the Parliamentary groups. However, none of the governments - whether right or left-wing - really support the Criminal Court, and it is my view that we need to hold a debate during this part-session which will allow us to make it clear that we reject any proposal to grant immunity to anybody outside this Court. Such a debate would give us the opportunity to adopt a resolution during the second September part-session.
In view of the fact that a meeting of Foreign Affairs Ministers is due to take place on 30 September to decide whether or not to allow exceptions, I feel that two debates will be more effective than one if we want to make it quite clear to all the governments that the European Parliament does not wish there to be any exceptions whatsoever.
That is why neither I nor my group feel that a single closed debate on a motion - on 24 September next - will be sufficient. We recommend that a debate be opened so that the European public is informed of the firm position of all the Parliamentary groups. We therefore call for another debate to be included in the programme for this part-session.
Mr President, ladies and gentlemen, we do not disagree on the matter in hand, but we do urge that we go about it in another way. On Wednesday, we will be having a truly wide-ranging and very serious debate on Iraq and other important issues, and our group has made very careful preparation for this not only as regards speaking time but also as regards what is to be said. We therefore propose that it is not this week that we should have the debate on the International Criminal Court, but during the second September part-session. That would in any case still precede 30 September and the Council meeting, so we can have a prior debate concluded by a resolution. There is, then, no disagreement about this, but, when it comes to procedure, we favour the second September part-session here in Strasbourg rather than this week.
Mr President, I believe we are all in favour of the International Criminal Court. There are no disagreements about this. We are dealing with an issue of procedure and my Group is in favour of a debate with a resolution in the second September part-session. But if you will allow me, Mr President, I am going to make a proposal which I believe will interest Mr Cohn-Bendit and many other members of the House. I would also point out that my Group expressed its disagreement with dealing with a question on Mercosur during this sitting.
My proposal is as follows: the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy should include this issue in its next meeting, with an express request to the Commission to communicate the opinion, which appears to exist, on the possible consequences for a Member State of altering its position in relation to a common position adopted, since there is a common position on this point, and, apparently, that represents a violation of the Treaties. The issue is very important and I would ask - I cannot see Mr Brok, but I imagine this will be communicated to him - that the Foreign Affairs Committee consider it. In a common position, we have all - the Member States and Parliament - given our word. This should be looked into and, if it is a violation of the Treaties, Parliament would be in a much stronger position to condemn any possible unilateral change of position on such an important issue.
Mr President, Mr Cohn-Bendit raises a very important point because this is an issue on which decisions may well be made before our September II part-session. We know that Member States are under great pressure at present and the matter needs to be dealt with. At the same time, it was the view of the Conference of Presidents last week - and I believe it would be the view of this House - that we need to have a full debate on the current situation regarding a possible armed attack on Iraq.
I would ask you, Mr President, either to take up Mr Barón Crespo's suggestion or to try to find a way of scheduling such a debate on the International Criminal Court this week without eating into the time foreseen for the debate on Iraq.
Mr President, this decision leads me, as a member of the delegation to Romania, to make a request of you. In mid-September, the Romanian parliament will be discussing the agreement which their foreign minister has negotiated with the USA in this matter, without - as you will perhaps be aware - keeping them informed about it. The debate in Bucharest will therefore be a very lively one. If we are to discuss this only at the second September part-session, you should perhaps write to your opposite number to the effect that the Romanian parliament should hold fast to the EU common position and perhaps decline to support this agreement. That is what would be called for in that situation. Thank you very much.
I would be very pleased to do so on behalf of Parliament.
(The agenda was adopted)
Mr President, it is also with regard to the agenda. As it stands in front of us, it does not contain an item which, under our new Rules, namely Rule 121a, should automatically be placed on the agenda for Mondays: a 30-minute period of one-minute speeches for Members to raise items of political interest. That should have been on our draft agenda and it appears to have been left out - no doubt an oversight, these are new rules, not everyone is used to them yet - but it should automatically be on the agenda at some point during the Monday.
Mr President, over the weekend, 11 Palestinians, including 4 children aged six, ten and fifteen years old, were killed by the Israeli army during targeted attacks. According to the Israeli daily newspaper, Haaretz, no less than 30 Palestinians were killed during the month of August. Sixteen other victims, including 9 children, had already been claimed during a raid on Gaza at the end of July. Even the Israeli press condemned the irresponsibility of these crimes while, as the Yediot Aharonot stressed, the number of terrorist attacks fell dramatically.
That is why, on behalf of my group, I call upon the Council, the Commission and Parliament to adopt a very clear position on this change of tactic by the Sharon government, which, in my view, will incite hatred and the desire for revenge when there is a vital need for de-escalation, dialogue and peace.
Mr President, for quite a long time, we Danes had a very major problem in that we were unable to watch Danish news on television. Then, the problem was solved, thanks to our efficient Quaestor over there. We have now, however, run up against another problem inasmuch as a dispute between the Danish Broadcasting Corporation and Danish journalists means that we are again unable to obtain any news. Could you not demonstrate sympathy with the journalists in the hope that the dispute might in that way be ended and that we might again be able to obtain information on the same terms as our fellow MEPs. I really do hope that you will do this.
Mr President, on a point of order, I would like to raise a question that is causing grave concern to people in Ireland, particularly those on the east coast of Ireland - and indeed it should also be a matter of concern to people on the west coast of the UK. It concerns the current shipment of MOX pellets that is being returned from Japan to Sellafield and is due to enter the Irish Sea some time next week.
The Irish Sea is already highly radioactive as a result of the emission of waste from Sellafield into the Irish Sea. The shipment is in two first-generation double-hulled ships, which are not completely double-hulled and are very old. This is causing concern to people in Ireland because of the risk of accident and the very real risk of terrorist attack on these ships.
There has already been fairly widespread world concern expressed about these shipments. They are an environmental hazard to the high seas and to coastal states. I urge the President of this Parliament to raise this matter with the Commission and in particular with the UK Government. If this shipment proceeds it is likely that shipments will continue for some time to come. The actual pellets themselves have been refused and returned by Japan, when it discovered that the quality control standards had been falsified at Sellafield. Therefore Japan would not accept them for use in its nuclear reactors.
I am gravely concerned about this. All political parties in Ireland have expressed concern about this and I urge that we take action in relation to it.
Mr President, on 8 August, two Turkish Cypriot journalists from what used to be the 'Europa' and is now the 'Africa' newspaper, its editor Sener Levent and Mentuh Ener, were sentenced to six months in prison by an illegal court in occupied Cyprus, accused of allegedly insulting Mr Denktash. This is yet another example of blatant violation of human rights by the occupying Denktash regime, in this case of the freedom of expression and freedom of the press, to which the powers that be here on Earth have turned a blind, not to say hypocritical eye.
Clearly, the aim is to silence any progressive Turkish Cypriot voices opposed to the occupation and plans to partition Cyprus and this is especially significant at this crucial stage of the proceedings on the Cyprus question. I also understand that five teachers are to stand trial for taking part in a cross-community choir which gave a performance in Istanbul.
We condemn this action outright and ask you to bring your influence to bear in securing the immediate release of these two journalists.
Mr President, you may recall that before the summer I proposed an initiative on a global Christian/Muslim/Jewish dialogue with representatives of the Christian, Muslim and Jewish parliaments to be sponsored by yourself here in the European Parliament. During the summer, it has been noticeable that tensions have risen regarding September 11 or Iraq or what is happening in regard to Israel/Palestine. I think it is time for such a dialogue, as a focus for the good forces of moderation and moderate people.
This idea was mooted to me by the Speaker of the Philippine Parliament, when we were there, and I think the time has come for this initiative.
Mr President, the Committee on Industry, External Trade, Research and Energy held a debate with the Danish Presidency last Monday on the implementation of the Sixth Framework Programme. This debate included discussions between a number of Members, including the Chairman of the Committee and the Danish minister, in the course of which it was stated that the Council, having adopted the Framework Programme's specific programmes, which were laid down without Parliament's codecision, had come to an agreement with specific reference to the sensitive ethical issues. This led a number of Members to assert that this agreement goes against the agreement which Parliament reached with the Council of Ministers in May.
There was no mention, in the documents we had to vote on before second reading, of any agreement on the issues that the Council has now come to an arrangement about, nor have I had any information about it. It therefore follows that it is right and proper for Parliament to put questions to the Council. As an ordinary MEP, though, I would also like to ask if the President or anyone else has been provided with documents that were not available to all Members of this House when the vote was taken.
I will have to check on the details so that I can give you a definitive answer, but, to the best of my knowledge, the documents to which you refer have not been forwarded in any formal way to this institution, its President or its secretariat. I will check that.
Mr President, I would like to draw your attention and the attention of the House as a whole to another case of severe violation of the most basic human rights, of violation, above all, of the freedom to choose where to live. This is the situation, what is happening at this time, even as we speak, in Tunisia.
The facts are these: an Italian woman, married to a Tunisian citizen, was taken to Tunisia with her two children, aged 16 months and 5 years, for a week's holiday - or that is what she was told by the father. When they got to Tunisia, the father took away his family's passports and is now forbidding them to leave Tunisia. He expects his wife, an Italian citizen, to stay in Tunisia against her will. A few minutes ago, I was informed that the Tunis Minors' Court has granted custody of the children to the mother, recognising that the father is not able to look after the children, but that it does not as yet intend to allow the family to go back to Italy, where they have a house, where the children were born and which is their natural home.
Mr President, we who have bilateral relations with these countries in all fields also have the duty to make them understand that they must bring their legislation - whose authority we respect - into line with the changing conditions in the world so that dialogue can take place between parties on equal terms, with equal dignity and in mutual respect. If they wish to enjoy good relations with the European Union, they have to understand that we have certain rules which we intend to uphold, starting with laws guaranteeing human rights and the free movement of persons.
Mr President, today is an important anniversary for the Vietnam war, not what is usually referred to as the Vietnam War but the war which is taking place day after day in Vietnam against democracy, human rights and fundamental freedoms, the war being waged against the citizens of Vietnam, against the Buddhist monks, against the leaders of movements opposed to the Vietnamese regime.
Today is the anniversary of the birth of that regime. It is a significant date of grave import, particularly for the Catholic and Protestant minority of Vietnamese Montagnards who are being oppressed by this regime. The Transnational Radical Party has called for next Saturday, 7 September, to be a World day of non-violent, Gandhian demonstration to promote democracy and freedom in Vietnam. Chinese dissidents such as Wei Jing-Sheng, the leader of the Vietnamese dissident community, Vo Van Ai, the leader of the Montagnards, and Kok Ksor, will take part.
I call upon all the Members to support the initiative of the Transnational Radical Party and to take part in this world day of non-violent protest against this new, constant, daily battle which is taking place in Vietnam.
Mr President, I should like to ask the House for support for your and this House's intervention in the case of the sentence of death by stoning imposed in various cases by a court in northern Nigeria. This is both for so-called criminal offences and apparently, in the case of Amina Lawal, for the offence of bearing a child.
I am sure we are all agreed that whatever the case and merits of the case it is a dreadful death in any circumstances, but particularly in the case of a mother whose only crime is to bear a child. I feel very strongly on this issue and would ask you - and I am sure you have done this already as I have written to you about previous cases - to intervene with all your best efforts in this particular case.
Mr President, this summer, as I was on my way along the Rome-Naples motorway to Rome airport, I stopped in Cassino. Near Cassino, there is a small hamlet with 2000 residents, San Pietro in Fine, which was razed to the ground at the famous Battle of Cassino during the Second World War. Not one stone of this hamlet, San Pietro in Fine, remained standing, and the few surviving inhabitants rebuilt the village a little way further up the valley.
It is my belief that young people should know what happened. To this end, San Pietro in Fine should be made a memorial which is a reminder of the horrors of war and commemorates the major role played by the European Union in the past 50 years in preventing war in Europe.
Mr President, I support Mr De Rossa in relation to the nuclear shipments. It is quite outrageous that, despite huge public opposition, these kind of shipments are taking place. Coming so close to September 11, people should be especially aware of the dangers of shipping materials like these. The interests of the public should be served instead of the interests of the nuclear industry. I also support Mr De Rossa in saying that you, Mr President, should do something about this. Coming from a country like Ireland which is so strongly against these shipments and also against the whole concept of the nuclear industry, I think something should be done to send a message from this Parliament that we are extremely concerned about the shipments.
I would also like to support my colleague Mrs Ahern in relation to the stoning to death. We need to encourage some countries in the European Union that have repatriation agreements with countries like Nigeria to review the whole idea that it is safe to send asylum seekers and refugees back to these countries. I am speaking here about my own country which thinks nothing of sending refugees and asylum seekers back to Nigeria, knowing that this is the kind of situation they face.
Mr President, firstly I would like to join this House in its expression of sympathy for the victims of Santa Pola and Derry. The question of political violence in the Basque country has been raised many times in this House. However, the Basque issue has never been included on the agenda. Apparently nobody dares to question Mr Aznar's views on the Basque country. There is no political deal, only a problem of terrorism.
I am aware that some of the Spanish MEPs, although not all of them, and the majority of Members of this House, know perfectly well that there is indeed a political deal that should be urgently tackled. But everybody stays silent. This House should no longer ignore the lesson of Northern Ireland and instead of denouncing the tragic results of violence should, as Commissioner Patten said some months ago, develop methods to identify and tackle the root causes of political violence.
Mr President, in my country there is currently a judicial process under way to ban Batasuna, with the sole objective of protecting democracy and the system of freedoms and, in this regard, I am grateful for your institutional words of support, because the truth is that there are hundreds of pieces of evidence linking ETA with Batasuna and it is not acceptable that public subsidies are being used to finance terror. Just today Mr Gorostiaga Atxalandabaso has missed another opportunity to condemn this murder. Neither does he question the fact that his colleagues, at events that he organises, shout support for ETA or chant 'Kill them, ETA'. What Mr Gorostiaga Atxalandabaso has done is to gather together more than EUR 200 000, put it in the boot of a car and try to send it to Spain.
Mr President, we cannot stand by, we have the right and the obligation to prevent this appropriated money being used for the evil purposes of terrorism.
Mr Gorostiaga Atxalandabaso, it seems to me the height of cynicism, and absolutely repugnant, to hear you once again justifying crimes, in this case affecting a pensioner and a Spanish girl. It is absolutely repugnant. It is also repugnant to discover that a proportion of public resources, the money of the European citizens, which you receive, ends up in the hands of the criminals and fascists of ETA. That is how repugnant it is.
Mr President, something is not working in the system if we in this House have to endure the indecency of people who come here to justify crimes.
Mr Gorostiaga Atxalandabaso, please be aware that the impunity of individuals like you and the impunity of your activities is coming to an end throughout Europe. Democracy has the right to defend itself and it will do so.
Mr President, I want to reiterate the concern that colleagues, particularly Irish colleagues, have mentioned about this MOX shipment back from Japan. The real difficulty is that we have no forum, as Members of this democratically elected assembly, where we can discuss our concerns and fears, be they real or perceived, and agree or disagree amongst ourselves in a democratic way on this issue. Hence we must keep raising this issue on occasions such as this.
Could I appeal to you, Mr President, to consider, when Commissioner Palacio brings forward her nuclear package this autumn, that the very least that should be afforded to us in this Parliament and in national parliaments is the right of communication and consultation and full discussion on these matters, so that all our views for and against such issues can be properly aired. I appeal to you, Mr President, to ensure that we proceed in that way.
Mr President, I wish to speak on a matter which I have already had occasion to bring to the attention of the Presidency in the past. It is a matter which concerns my country, but I would first like briefly to make something clear in view of what some of the Members representing Spanish parties have said. As a member of an autonomist movement, I would stress my strong conviction that the principle, the value of the self-determination of peoples must be recognised and enforced in Europe at a practical level as one of the basic values of the European peoples, of the Europe of peoples and regions. No government or country must be allowed to suppress it.
I will now move on to another matter, the compensation of the soldiers used as forced labour in Germany during the Second World War. The compensation is currently in the process of being granted, but only the Italian soldiers are excluded from this measure - a very serious omission - which removes a thorn left over from the Second World War from Europe's side. I call upon the Presidency of the European Parliament to look into the matter of the compensation of Italian soldiers used as forced labour in concentration camps in Germany during the Second World War.
Mr President, just two words about what my Spanish colleagues said about me. First of all, it seems that Mrs Díez González is threatening me because there are only a few days left to me as a Member of this House. I do not know if my life is in some way threatened by her words.
Secondly, regarding the two hundred thousand euros that were apparently destined for ETA; here in this House there are responsible persons who are perfectly aware of where this money is at the moment and the origin of these two hundred thousand euros. I am sorry to have to say to Mrs Díez González that she is lying, with hatred, which is very disappointing for everybody.
Mr Gorostiaga Atxalandabaso, in terms of ordinary Parliamentary procedure I would like to have that reference by one Member to another in the terms you have described withdrawn from the record. I ask you to withdraw the imputation that a Member is misleading the House. People have different views and bring passion to their views.
So please withdraw that latter remark and then other colleagues can express themselves on any other part of the content.
I do not mind withdrawing what I said, provided she withdraws what she said.
Mr President, in the Basque Country and in Spain people like myself are accompanied by escorts. People like myself are murdered by people who demonstrate alongside Mr Gorostiaga Atxalandabaso in the streets, who shout at us and who shout 'ETA, kill them'. What he has said puts me in danger. People like him live comfortably in the Basque Country and I want them to carry on living comfortably, but what he has said puts my life and the lives of many people like me in danger.
What I want this House to understand, please, is that all we Spanish constitutionalists want is to be as free as Mr Gorostiaga Atxalandabaso and to be as sure as him that we are going to get home at night to see our children. We want to have his same liberty, his same security, but we do not have it, Mr President. It is unacceptable that he should use this democratic House to threaten us with death, since that is what I feel he is doing, Mr President. He and his accomplices know what I am talking about.
It is indecent to have to hear in this House the words of a person who demonstrates in the streets alongside torturers and murderers.
Mr President, this would be nothing more than a parliamentary incident were it not for the simple fact that, in the Basque Country and in Spain, when Batasuna threatens, ETA kills. And this is a perfect illustration of the situation we are living in in our country.
Mr President, we have always had a point of reference in our political action - the ideal of freedom - and there is a condition linked to this ideal of freedom, namely that the ideal of freedom is totally and unequivocally incompatible with the use of violence. Any form of self-determination which is based on or employs violence in any way, even indirectly, must be rejected in the initiatives and positions we adopt.
Secondly, we have an ideal of Europe, which is the ideal of subsidiarity. We have never called into question any decision taken by a national parliament, for we recognise that national parliaments act in local contexts which are nothing to do with Europe.
Well then, we would like these two fixed reference points of our action to remain our ideals, for otherwise European politics will become a farce, with positions being adopted for Europe which are not part of our tradition.
That concludes this item.
The next item is the report (A5-0261/2002) by Dorette Corbey, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on amending Directive 94/62/EC on packaging and packaging waste (COM(2001) 729 - C5-0664/2001 - 2001/0291(COD)).
Mr President, honourable Members, the European Union generated a total of 63.5 million tonnes of packaging waste in 1999, which amounts to something like 17% of municipal waste and 3% of the weight of all waste produced. Directive 94/62/EC on packaging and packaging waste resulted in a reduction of the environmental effects associated with packaging and packaging waste, particularly because more waste was collected, recycled and recovered.
Today, packaging is recycled all over Europe and no longer only in central and northern European countries. No Member State has failed to achieve the minimum targets for recycling for 2001 as early as 1998. This proposal is intended to lay down new targets for recycling and for recovery as a whole, significantly higher than those envisaged in the current version of the Packaging Directive.
The Commission proposal more than doubles the minimum target for recycling by fixing it at 55%, and raises the minimum target for recovery as a whole by 10%, to 60%. Parliament has repeatedly highlighted the need for the economic and environmental consequences of the targets for recovery and recycling to be taken into account. This was done in the most detailed cost-benefit analysis ever carried out on the Community's recycling targets. The additional finance required is estimated at a total of EUR 700 million per annum, with, by way of comparison, the costs of alternative disposal methods totalling EUR 800 million. The benefits to the environment are, in addition, estimated at around EUR 350 million.
There are, however, substantial differences between one type of packaging material and another, both as regards the environmental benefits and also the cost of recycling. It is for this reason that the Commission proposal not only specifies overall targets for recovery and recycling, but also targets differentiated according to the materials concerned. This is intended to have the effect of concentrating on those materials the recycling of which yields the greatest environmental benefit in comparison to the cost involved.
Some Member States have already achieved the new targets proposed by the Commission, whilst for others, whose recycling programmes have not yet reached this stage of development, these represent a major challenge.
I would like to add that I am presenting this proposal in place of my fellow Commissioner Mrs Wallström, who is spending today at the Johannesburg Summit on sustainable development.
Mr President, Commissioner, ladies and gentlemen, the European packaging directive has had a considerable impact. We are sorting and collecting our waste. There are now recycling installations all over Europe. There are people across Europe processing the waste that we all produce. This is demanding and labour-intensive work. We are doing all of this for the sake of the environment, and we must persevere, for the waste mountain is still growing. However, we should not turn a blind eye to a few difficulties that the packaging directive poses.
First of all, there are major discrepancies between the Member States in their implementation of the packaging directive. This is sometimes due to laxity, but often also due to real problems, such as a lack of waste disposal facilities.
Secondly, the environmental yield is not always obvious. We think that recycling benefits the environment, but there is a limit. In the case of excessive distances, for example, the environmental burden outweighs the benefit.
Thirdly, we still notice there is a great deal of unnecessary packaging. Needless to say, packaging plays an essential role, namely to protect the product, but a double layer of plastic for a small loaf of bread is surely somewhat excessive. These matters were raised in Parliament's resolution last year. We discussed the Commission's proposal against this background. We support the Commission's review proposal, but do consider it to be too restricted. The area of prevention, in particular, has had hardly any work done on it. Ladies and gentlemen, we have discussed this topic at great length. I would thank all my fellow MEPs and the shadow rapporteurs, in particular, for their contributions. The Committee on the Environment, Public Health and Consumer Policy is able to submit a result that sounds the right note for new steps towards sustainable developments. I should like to single out a few key points.
First of all, there is the directive's environmental result, which is, unfortunately, not always evident. The environmental impact should be clear if the public are to continue to be motivated to separate their waste. This is why the Committee on the Environment, Public Health and Consumer Policy demands a clear evaluation of the environmental yield of the Packaging Directive. Not only should the environmental impact be clear to the public, it should also be a primary consideration in the choices made by industry and governments. We must lay the foundation for this here, which brings me to my second point: prevention.
Producers opt for product packaging on the basis of essential functions, within which there are various options. Soft drinks can be wrapped in cardboard, metal, glass, plastic or a combination of these. The Environmental Committee asks producers to opt for the most environmentally-friendly alternative, for which an indicator is to be prescribed. This Packaging Environment Indicator consists of at least two parameters: the volume of waste and the emission of greenhouse gases. As the emission of greenhouse gases is a global problem, the same value is to be accorded to this parameter in each country. However, the waste issues and recycling capacity are different in each country, and thus the values accorded should differ in line with this. The Packaging Environment Indicator has generated a great deal of discussion. One effect is at any rate clear. Different materials, such as paper, metal, glass and plastic must compete with each other on the basis of environmental quality. This is how an incentive is created to achieve consistent innovation in the environmental sphere, an incentive to invest in recycling capacity. In this way, each country develops its optimum recycling capacity. It is important for us to take the first step now. Industry wants clear political statements that at least indicate the way.
My third point concerns recycling. As long as the prevention policy is not fully functioning, we need to work with recycling targets. The problem with the recycling target is that it can never absolutely suit all countries. What is ambitious for the United Kingdom and Spain, is not for Germany or Austria. I consider the 65% proposed by the Committee on the Environment, Public Health and Consumer Policy to be a good compromise for first reading. There has been a great deal of debate about whether material-specific targets should be prescribed or not. Here too, I propose a compromise solution: no material-specific targets but a distinction between easy and difficult materials, with a minimum of 25% for plastic and wood and 60% for the rest. This leaves Member States sufficient options to achieve the best possible percentages. As for maximum targets, these were a good idea in the initial stages of recycling, but are now absolutely redundant. Excessive national targets no longer distort the market.
My next point concerns re-use. The discussion surrounding re-use focuses mainly on drinks packaging, which has again become a live issue in a number of countries, particularly in Germany, Denmark and the Netherlands. Re-use also generates most internal market problems. The obligation of re-use is often to the advantage of local producers of beer or mineral water. It is, in fact, an improper use of re-use, and one that must be avoided. This is why we must put the environmental result at the top of the agenda in this respect too. Member States must promote re-use if this is more beneficial to the environment.
A final point concerns heavy metals. It is clear to everyone that these must be eliminated. The Committee on the Environment, Public Health and Consumer Policy has opted for a complete ban. It has been pointed out that this hinders the use of recycled material, and this is obviously not our intention. This is why we would clarify once again that the use of heavy metals should be banned.
I should like to finish off with a word on sustainable development. In Johannesburg, the entire world is talking about sustainable development. Today, we have the opportunity of turning this fine concept into reality. The concept of sustainable development must be given a practical dimension. We must clear up our own mess instead of exporting it to developing countries. This is why we must be serious about producer responsibility. We have done this before in the directive on electronic waste and the directive on end-of-life vehicles. Producer responsibility is not only of a financial nature. Producers must also innovate in terms of environmental quality and their packaging. Innovation is also the best guarantee for retaining employment in the packaging industry. It is the best guarantee for future generations not to be saddled with our waste, a shortage of natural resources and climate changes. We hope that the revision of the packaging directive helps to achieve this. I thank you for your attention and look forward to the debate.
Mr President, ladies and gentlemen, I would like to start by thanking the rapporteur of the Committee on the Environment, Public Health and Consumer Policy, Mrs Corbey, most warmly for her report and congratulate her on it. She has expanded the debate on the amendment of the Packaging Directive and put it in the broader context of environmental policy. Over and above the change to the recycling quotas, she has added consideration of environmental impact assessments to the discussion, by, among other things, drawing on life-cycle analysis. One might say that she has thus already pre-empted the discussions on the White Paper on integrated product policy.
It is of course never wrong to give consideration, at as early a stage as possible, to methods of assessing environmental impact, for this is how more general awareness of environmental policies of this sort is created. On the other hand, however, we must not use the Packaging Waste Directive to prescribe the outcome before we in this House have thoroughly got to grips with the issues. This, after all, is what the White Paper on integrated product policy is about, or, in any case, that is what almost everybody on the Committee on Industry, External Trade, Research and Energy thought.
That is why a majority of us on the Committee on Industry, External Trade, Research and Energy urged that we should vote for the removal from the report of Amendment No 16, which provides for the immediate introduction of environmental indicators for packaging. Moreover, Amendment No 16 envisages an overall reduction of 10%. Does this mean that the production of packaging material is to be cut back? How is that to be achieved? Do we intend to reduce by 10% the industrial production of goods that need to be packaged? That too is a proposal to which we should give a wide berth.
Just a few brief words on the content of the Directive. The new targets must be seen as ambitious, but I do believe that they are justified, from the point of view of industrial policy, in terms of their objective, which serves the European Union's environmental policy objectives. Albeit with the reservations to which I referred earlier, we will be happy to give substantial support to Mrs Corbey's report.
Mr President, Commissioner, ladies and gentlemen, the report we are going to vote on tomorrow has kept us very busy in the Committee on the Environment, Public Health and Consumer Policy over recent months, particularly the rapporteur, Mrs Corbey, whom I would like to congratulate, because this subject is far from easy and she has had to work very hard.
The amendment of the packaging Directive will have significant implications for the various agents concerned. For public administrations, for selective collection systems, for companies producing materials and packaging, for the agri-food industry and - most importantly - for the consumer. Because without the cooperation of the consumer, this Directive will not be complied with in any country.
It is clear that we must set quantitative targets and that they must be ambitious, but it is also the case that the targets must be achievable. We must be aware that in certain Member States the targets will be more difficult to achieve due to a historical lack of infrastructures, low population densities or consumer habits. We are debating a Directive which must have a sufficient degree of flexibility in order to allow national laws to be brought into line with it and furthermore we cannot oblige consumers to separate the waste from the containers in order to facilitate collection. This is something they must do voluntarily as a result of education.
The recovery and recycling targets proposed by the Commission for 2006 are particularly ambitious for the majority of Member States and we must acknowledge that certain Member States will not be able to achieve them. However, the Group of the European People's Party (Christian Democrats) and European Democrats is going to support the approval of the percentages proposed, but maintaining the upper limits, because the proposal already provides for the possible exceeding of these limits with the permission of the Commission.
We are opposed, however, to the idea of specific objectives for each material, since they would lead to a distortion in competition between materials and reduce the consumer's scope for choice. Our proposal - in Amendment No 45 - is a minimum of 25% for all materials, along the same lines as the Directive in force, although we know that for the plastics sector 25% will be a very difficult target to reach. The fact that the objective is 25% will not prevent it from being exceeded. Under the current Directive, with 15%, objectives of 70 or 80% for recycling are being achieved in certain countries, but nevertheless, this is going to promote free competition between materials within a free market. I personally believe - and I am not now speaking on behalf of the PPE-DE Group - that the broad objectives for recovery and recycling must be set at local level by the competent authorities, who have the best knowledge of their capacities, their infrastructures and the habits of their consumers.
The Commission proposes that the objectives be fulfilled by June 2006, and our proposal is that that date be put back to 31 December 2006, because it is more practical to discuss and take stock by calendar years and because, furthermore, it is a very tight deadline.
In the light of this, I also understand the desire to put compliance with the Directive back to 2008. Moreover, the Member States are going to have little time to bring their legislation into line in view of the codecision procedure, which is going to increase the time it takes to adopt the Directive. However, I believe that delay is a message which Parliament should not send. On the other hand, I do support differentiated targets and time limits for certain Member States such as Ireland, Greece and Portugal, for whom it is very difficult to keep up with the proposed pace.
We also believe that a prevention objective is not necessary, because, for environmental and economic reasons, such as the payment of the 'Green point', which exists in certain countries such as my own, industry is already trying to reduce as far as possible the amount of material used in the manufacture of packaging.
We should bear in mind that the volume of packaging on the market also depends on the quantity of products sold, not just on the materials used in their manufacture. We are in favour of shared responsibility, so that the manufacturer uses the maximum amount of resources to ensure that the product is appropriately packaged, that the consumer cooperates in the collection of waste and that the municipal authorities manage the volume of waste and recover value from it wherever possible.
We also opt - in Amendment No 44 - for recycling and re-use being promoted equally by the Member States, in accordance with their particular circumstances and infrastructures. We must be flexible. Industry is already making efforts to improve the design of its products and to make them more environment-friendly, because this is an aspect which the consumer is increasingly sensitive to, and we should not forget that the Directive we wish to amend arose originally as a result of problems relating to the operation of the internal market.
I would like to make a final observation, and that is that this proposal, like the others presented to us, is intended to be complied with by all the Member States and that the socio-economic conditions, infrastructures, traditions and ways of life vary very widely from one country to another, and this will be even more the case following enlargement. We in the European Union must therefore implement rules which set minimums which everybody can achieve and which can be raised for anybody who is in a position to meet them. When the application of legislation becomes a question of exceptions and non-compliances, it is because something is not working.
Mr President, my thanks go to Mrs Corbey for an excellent report. The Sixth Environmental Action Programme approved the principle that the volume of waste generated should be de-coupled from economic growth. This is also one of the most important environmental policy objectives of the summit currently being held in Johannesburg. Indeed, this directive on packaging waste is just part of this problematic issue, but it is now a matter of debate for us here, and we should also bear in mind this higher goal whilst considering it.
For this reason, in any revision of the 1994 directive ambitious targets must be set, as the rapporteur, Mrs Corbey, has also stated. What the Committee finally decided was not quite what the Social Democrats and the rapporteur wanted; hopefully, however, we will be able to hold to that target of a 10% reduction in the generation of waste. The environmental impact of the use of packaging waste actually requires a lot more research. It is not wise to establish any rigid hierarchy with regard to re-use and recycling; in some countries recycling works better, whilst in some regions re-use is more effective. For example, in Finland the re-use of soft drinks and beer bottles works excellently, and must therefore be encouraged, but in a way that allows everyone to be involved in this system openly.
Research into environmental impact should lead to the establishment of environmental indicators for packaging. When we discussed this directive with various parties, we noticed that there are just as many experts as there are interested parties associated with the materials. We must definitely have data based on research regarding which materials improve the state of the environment most and in which circumstances. For there to be genuine competition between materials, in addition to the targets associated with materials I think there should also be a general aim where competition would be based on bringing more packaging materials that fulfil environmental criteria onto the market. Recycling is also an excellent solution when talking of sustainable development as a combination of social, economic and environmental policy. It creates jobs and helps the excluded in this sense, and it improves the state of the environment.
Mr President, on behalf of my group, I would also like to thank my colleague, Mrs Corbey, for a well prepared report. It is absolutely necessary to revise the packaging directive. A clear solution regarding objectives for the utilisation of packaging waste must be achieved, because the situation as it is at present is very confused.
The Commission's proposal for a general level of recycling regarding packaging waste is an ambitious aim, but it is attainable on certain conditions. Material-specific recycling targets should be closer to one another. There can be no justification for very different targets, at least with reference to environmental criteria. Material-specific targets within the EU accord a different status to each material, but Member States are also in an unequal position if their practices regarding packaging and, as a consequence, the proportion of different packaging materials they use varies greatly from one to another.
As has been said here already, it is especially important to prevent the generation of waste. This can be done, for example, by making effective use of renewable raw materials, by manufacturing good quality, hard-wearing, durable and recyclable products, and by reducing the hazard of waste that results. Whether the re-use of packaging should be encouraged must be assessed on a case-by-case basis. For example, fibre packaging is easily manufactured from recyclable, renewable raw materials. It is often more beneficial environmentally speaking and cheaper than re-usable packaging.
Mr President, firstly, as other Members have done, I would like to thank the rapporteur for the attention she paid to each of us who presented amendments and her acceptance of some of those amendments.
I agree with the Commissioner that the 1994 Directive has certain positive aspects, in that, to a greater or lesser extent, all the Member States distribute waste at source and recover, recycle and re-use waste. I believe that it has those effects, although there are significant differences in each of the Member States. I also agree with the rapporteur that it would be necessary, on this as on other aspects of environmental policy, since there are regulations, directives and decisions, to simplify and consolidate the legislation.
There are perhaps two issues which are the most controversial amongst the various groups: the first is the levels of concentration of lead, cadmium, mercury and chromium present in packaging and the second is the particular percentage of recycling and recovery for each of the materials proposed. I believe that in the end it may be necessary to deal with the strictest aspects of these two issues, in order to be able to achieve a possible conciliation with a high level in the Directive.
There is also a concern of the rapporteur which we share, relating to the marketing of recycled products, which involves very many difficulties and, like the rapporteur, I believe that the public administrations must have these opportunities to contract recycled products.
I will end, Mr President, with what I believe to be the most important aspect of this issue: prevention. Consumers must participate in prevention. Experience demonstrates that consumers, if they are appropriately informed, duly participate in it. For their part, as we saw in Johannesburg, producers are responsible for the use of materials which produce less waste and they must take account of the emission of greenhouse gases, dumping and the protection of scant natural resources.
Mr President, after a delay of one year the European Commission's proposal to amend the packaging and packaging waste directive is finally before us. I should like to thank Mrs Corbey for her work on this report. I very much welcome the improvements made and hope that they will help in our efforts to reduce waste within the European Union.
It is extremely regrettable, however, that Member State governments are so unwilling to put the environment before big business, in particular in light of the rhetoric on sustainable development we have heard from Johannesburg over the past week.
The Group of the Greens/European Free Alliance has tabled several amendments in an effort to further improve the text. I should like to take this opportunity to briefly explain our reasoning behind some of these amendments. Firstly, on the time: we propose a compromise date of 2007 rather than 2008. The Commission's proposal is already one year behind schedule and according to the objectives should be postponed by one year but no more. I also welcome the PPE Group's amendment of a 2006 deadline, which would be better.
Secondly, prevention and reuse of packaging waste should be increased to reduce its environmental impact. Waste prevention must be the first priority of the EU's waste policy and yet too little is done about it. Reuse systems have been shown to be beneficial to the environment, provided a minimum number of reuse cycles is achieved and transport distances are not too great. They are often hampered by the use of too many different bottle types. We have suggested that the Commission should look into the possibility of a uniform bottle type and of taking Community action to facilitate reuse.
Thirdly, we have tried to strengthen the use of recycling as opposed to recovery. According to waste management strategy, recycling is environmentally more beneficial than recovery and, in my opinion, 'recovery' is just another word for incineration - a polluting activity with significant environmental and health impacts. For that reason recycling rather than recovery should be increased. The Commission is saying that Member States 'shall encourage energy recovery'. 'Shall encourage' - the Commission is forcing Member States to introduce incineration. For my own country, Ireland, this would be just wonderful because that is what it wants to do. It does not want to solve the waste problem, it wants to burn it! Look at the attitude towards recovery. No maximum is set by the Council - which is very interesting - yet it has set a maximum for recycling targets, which is farcical. Why should we prevent more recycling if it is possible?
Fourthly, there should be no maximum targets for recycling as it is environmentally beneficial to promote a shift to materials which are recyclable and more ambitious minimum targets should be achieved. As I have said, the idea of setting a maximum is not acceptable. We have also proposed that exports of packaging waste to non-EU countries should not count towards the achievement of the targets. Exports of packaging wastes are currently unregulated and are in violation of the requirements of Annex 2 of the Basel Convention on the Control of Transboundary Movement of Waste if they pose a significant threat to the development of environmentally sound recycling infrastructure for packaging waste in the EU and exacerbate the waste problem in the importing country. At least some of the packaging waste currently exported from the EU is processed in operations that are harmful to human health and the environment, or landfilled instead of recycled, which should not be encouraged.
Finally, we propose several amendments covering heavy metals and PVCs. Heavy metals should not be deliberately used in packaging after 2006 and there is no reason to exempt recycled materials from restrictions in relation to heavy metals. According to the Commission's studies on PVC there is no safe disposal method. Current recycling rates of PVC packaging are less than 3% in the EU and all of it is down-cycling, which produces inferior quality with no environmental or economic benefits. We should phase out in line with the European Parliament's resolution on PVC, which called for substitution policies to be introduced.
In 1997, 58 million tonnes of packaging waste was produced. In 1998 that increased to 60 million tonnes, equivalent to 2 kgs per day for a four-person family. Some Member States have only half as much as others - here I am comparing like with like. Finland and Sweden have 100 kgs per person per year; France and Italy, which are very similar countries, have 200 kgs per person per year. There are no figures for countries like Portugal, Ireland and Greece, which want a derogation. I find it completely incomprehensible that my own country, Ireland - a country where the living standards are almost the highest in Europe and which has a booming economy - wants an exemption for its waste problems. Austria, Denmark and the Netherlands reduced by 10% the amount of packaging placed on the market from 1997 to 1998. So it can be achieved, we can achieve a reduction if we put the policies in place to encourage this.
Mr President, according to the Bible, we are stewards, all bearing responsibility for preserving the environment. In our view, European environmental policy should therefore aim to protect the entire creation, including the health of people, animals and plants and the quality of air, water and soil. Since packaging material in weight accounts for approximately one third of all household and industrial waste, you will appreciate the importance we attach to harmonising national measures in order to avoid, or reduce, the harmful environmental effects of packaging and packaging waste.
We are reasonably pleased with the directive as it is now before us. I am specifically using the word 'reasonably', because the proposed review provides only for the stepping up of measures to recover and recycle material. What is missing are more effective rules for the prevention of waste, the re-use of packaging material and producer responsibility. Radical changes in these areas are absolutely crucial. This is why the amendments tabled by the Committee on the Environment, Public Health and Consumer Policy are a good start.
Mrs Corbey, the rapporteur, has worked very hard and has, thanks to cooperation, achieved a good result. I would like to congratulate her warmly on this and take the opportunity to call on the Commission to adopt a pro-active stance with regard to the new approach previously announced, in which the said matters will be dealt with in greater depth. The proposal amended by the Committee on the Environment, Public Health and Consumer Policy that is before us, is, in our view, a first step in the right direction.
Mr President, I will, if I may, concentrate on the French approach to packaging, with which I am most familiar. In France, manufacturers have introduced a policy of reducing packaging at source by means of the procedure for certifying conformity with standard 13428 on prevention. Conformity with this standard is only mandatory in France and the United Kingdom. The amendments which I tabled in the Committee on the Environment, Public Health and Consumer Policy sought to extend this procedure to all the Member States. My colleagues did not include my proposal, but they were nonetheless sensitive to it, for Amendment No 16 to paragraph 5 of the provision in question states, quite rightly, that the Commission will before the end of 2004 evaluate the implementation of standard CEN EN 13428 on prevention in all the Member States. I would draw the attention of my colleagues to the need to remove the change introduced by Amendment No 16 to Article 4(1)(a), for an arbitrary limit on the quantity of packaging does not take into account either economic growth or sociological development. Indeed, unit sales are increasing rapidly in a world where more and more people are living alone. It is through respect for standard CEN EN 13428 on prevention that the volume of packaging, its global tonnage, will be decreased, as is shown by the French example. That is precisely the challenge that we have to take up.
I would like to draw your attention once again to the dangers of adopting an environmental indicator for packaging, as proposed by the change introduced by Amendment No 16 to Article 4(3)(a). There is no need for this additional indicator for packaging, in that a standardisation tool already exists although it needs to be better enforced by manufacturers. Furthermore, its complex definition should take into account all the relevant criteria such as the nature of the product, the raw material requirements, the manufacturing processes and the collection and recycling systems available. The differences between the situations in the different countries have meant, I am sure, that the results are not representative.
Lastly, on the subject of re-use, this form of recycling should not be encouraged systematically, because the environmental impact of an item of re-usable packaging is not necessarily less harmful than that of an item of disposable packaging. A number of studies have confirmed this, particularly in the bottled drinks sector, and I will not go into the complaints lodged by the Commission against certain Member States who generated trade distortions by making the return system mandatory.
I therefore call upon the Members to vote against Amendment No 17. We live in a society which functions according to a rhythm worthy of the machine in Chaplin's 'Modern Times': produce, package, throw away and, increasingly, I am glad to say, recycle and re-use.
Let us not, however, lose sight of the fact that packaging is more than just an unfortunate side effect of our consumer society. It is not just there to look pretty or attract the customer: in the main, packaging serves an essential purpose. The solution to the problem facing us is to make this product subject to environmental requirements and to view it in the context of its entire life cycle.
Here we are again talking about waste and saying that the 1994 directive has had the desired impact, although the results differ between countries, between regions, between town and countryside. The progress made is clear to see. The Commission's proposal seeking to improve the directive's objectives would, nevertheless, appear quite appropriate. I can therefore only support this step for, in view of the difficulties encountered in the field with regard to the treatment of waste, particularly the treatment of packaging waste, it would seem premature to want to undertake a more in-depth review of the text.
There is only one essential demand Parliament must make in this matter, and that is for realism, for our goal is to facilitate the treatment of packaging waste as far as we can and, even before packaging reaches the market, to provide for waste packaging which does the least possible harm to our environment. We therefore need an integrated policy for products and their packaging. Moreover, we must look for outlets for our waste. Recycling is often problematic and it is therefore necessary to apply the principle of prevention and to limit the volume of packaging. Our legislation must, quite simply, integrate prevention, but it also needs to be simpler and more flexible.
Some of the definitions used in the directive are also clarified, but the main problem at European level remains the harmonisation of definitions. That became quite clear when Parliament was examining the texts. Quite apart from the problem of waste packaging, it is essential that an in-depth reform is carried out and that the answer to a simple question - 'What constitutes waste?' - is found. The problem of waste in Europe is fundamental - for the Community institutions, for the national governments, for local authorities, for companies and for our fellow citizens, who have a key role to play. Perhaps we should be working towards a framework directive on waste.
Mr President, I am very pleased to be here today for more than one reason because, looking around the room, perhaps I am one of the few people who was actually here when we first wrote the packaging directive. I feel a special responsibility to ensure that we do not forget that and ensure that this directive continues to develop in a positive way for the environment.
I welcome this proposal but I am not sure whether the timing is particularly good, coming as it does from the Commission before we can fully assess the impact of enlargement. I think that we have to be sure that what we do to the directive on this occasion is a positive and sensible thing and we do not, for example, try to table ego-amendments rather than eco-amendments. Politicians always tend to want to change directives and demonstrate their power. What we have to do today is take a rather more limited approach than we took with the first packaging directives of many years ago. But I see this as a useful opportunity, if we can take that approach, to adjust the directive in the light of experience.
We have learned that recycling is not in itself a good thing but only good when it is positive and beneficial to the environment. Therefore, many of the tools that we have gradually developed need further refinement, whether life-cycle analysis or some of the other tools. These will tell us the real value of the work that we are doing and that we are asking others to do.
Simply raising the targets without any thoughtful consideration of them is not something that we should do on this occasion. Let us take the Commission targets, which are not bad targets at all - the Commission proposal is not a bad proposal at all - let us examine them carefully and let us refine them. Let us see if we can improve them. Perhaps minimum targets for each material is not a bad idea. There are some materials that do indeed need a lot more work on them, or if you look at the area of glass and metal perhaps less work.
We need to think very carefully about this directive. We must ensure that it is acceptable not just to those countries that are already and fully implementing the packaging directive but also to those that will have to implement it in coming times. We must bear in mind, of course, the very different situation countries like Malta will find themselves in. Smaller countries with particularly difficult waste disposal problems cannot really be realistically expected to adhere to exactly the same levels of recycling that might be achievable in the Netherlands.
We are also talking about Central and Eastern Europe and that is why I wonder whether we should not pause for a little thought before we push too far ahead with a radical revision of this proposal. Circumstances and conditions in those countries that will shortly be members of the European Union will dictate that we take a different approach to some of the legislation. In particular when it comes to packaging, there has to be some kind of uniform and level playing field across Europe, in which case we have to be realistic about what is achievable in central and eastern Europe in the foreseeable future.
Finally, I would say that when we sit down today, I hope we will perhaps feel satisfied and happy and have a warm glow inside us, but also feel that we have done something not just for our egos but for the environment.
Mr President, in the context of Johannesburg and the commitments to sustainability by the EU, it should not be too much to ask this Parliament to give concrete expression to sustainability, particularly in requiring that the principle of producer responsibility and the internalisation of external costs be enshrined in the current review. We have already agreed this in the case of the electronic and electrical waste directive.
I am particularly concerned that my own Member State, Ireland, is seeking derogations yet again. Why should this be agreed in view of the recent economic expansion there? My colleague has already mentioned this. Irish industry is currently paying a levy to Repak to meet commitments that are not being met. Minimum targets are being met, for example by the recycling of paper offcuts which have traditionally been reused, so there is more perception of progress than actual progress and a lot of smoke and mirrors around the meeting of minimum targets. I am also very concerned about monopolies and cartels in the paper industry, particularly in Ireland.
Mr President, Commissioner, ladies and gentlemen, the report Mrs Corbey has presented is a comprehensive and ambitious one, and I endorse most of its points. All the Member States need in future to work together, in an active and constructive way, on avoiding packaging waste and on systematically collecting and recycling it. The best possible systems are needed to deal with the approximately 58 million tonnes of packaging waste that the European Union produces every year. They will enable us to ensure better protection for the environment, and also, at the same time, to give important sectors of industry greater security in terms of planning.
There are two amendments that I see as being of enormous importance when we come to the vote. The first has to do with ceramic containers, which have for decades been produced in many Member States, principally France, Italy, the Netherlands and Spain, but also in family-run businesses in the region from which I come. Ceramic bottles, ceramic pots, and ceramic bowls are nowadays used mainly for the packaging of foodstuffs, but also for the packaging of distilled liquors, chocolates, patés and so on, and they make up only 0.1% of the European Union's waste packaging, in other words, 60 000 tonnes out of a total 58 million tonnes. Such ceramic packaging consists of nothing but baked clay and does not, therefore, contain pollutants of any sort.
The characteristics of the material make the recovery of the used ceramic containers pointless. They cannot be recovered thermally, nor can they be recycled. They are inert and pose no risk to the environment. Locating such small quantities separately, collecting them separately and transporting them for thousands of kilometres across the Member States, would make no sense in either environmental or economic terms. I therefore ask you to support Amendment No 68, which creates a derogation for small quantities as regards recovery targets.
My second point has to do with the recognition given by the Directive to the latest processes for reprocessing plastics. If we are to amend this Directive, we should take the opportunity to also make the objectives set by law technically up to date. Amendment No 43 provides for the recovery of materials from plastics, facilitating the use of polluted waste plastics to produce plastics as good as new. This process makes perfect sense in both ecological and economic terms and has proved its technical worth on a large scale.
In Germany, for example, it has already been used to recover raw materials from over 1.8 million tonnes of waste plastic. Technology of this sort has enormous potential, providing as it does another method for recovering synthetic materials in addition to the melting down of plastic packaging of genuinely high value and the merely thermal recovery of mixed plastics in waste incineration plants. That is why it should be incorporated into the Directive.
Over and above this, the protection of consumers makes it necessary for packaging materials to be safe, for them to comply with the requirement that the hazards of waste be minimised, and for the manufacture of packaging to use the most up to date technology. I do not think much of the idea of developing environmental indicators for packaging. The Commission should, rather, be working towards definite criteria for the assessment of the impact packaging has on the environment.
We need this Directive in order to establish a working system for managing packaging waste in all the Member States of the European Union.
Mr President, I have recently started to take a keen interest in waste issues, not simply because of the environmental needs of saving our planet's resources, but also because I represent Wales, a region which has one of the worst records on waste in the EU. 97% of our waste is landfilled. At last the people in my country are starting to take the issue seriously, but coming from such a long way behind we need to be realistic about how quickly countries such as the UK and Spain can catch up with nations such as Germany which have already set the pace.
It will take years for the UK to approve the planning permission that will be necessary to build the plants in order to meet these targets. It will take years for local authorities to follow public procurement rules. It will take huge efforts to persuade the public to separate their rubbish and it will take ages to develop a market for recyclets. That is why we need an extra two years to implement the rule change as agreed in committee.
I am delighted to see that the Council of Ministers have agreed to set relatively high standards in the whole area of recovery and recycling. I am pleased to see that the committee has agreed to the suggestion of harmonising data collection in this field, so we can be really sure we are comparing like with like across Member States. We must put pressure on business to reduce unnecessary packaging. We have seen time and time again that voluntary agreements in the business world are rarely honoured. That is why a compulsory reduction in packaging for goods should be agreed to.
An environmental indicator to measure packaging has certain merits, but so far no one has managed to explain to me exactly how this would work and I therefore have reservations about writing into European law a system that does not yet exist. I hope that we all take our responsibilities seriously. The governments need to take their responsibility for waste seriously, but so do all of us as individuals.
Mr President, as we debate the revision of targets set in the 1994 packaging directive, in an effort to reduce the EU's growing mountain of packaging waste, I would like to thank our rapporteur, Mrs Corbey and the shadow rapporteur Mrs Ayuso González, for their hard work in this very important area.
There are two issues in this debate, the first is the targets and the second is the timetable.
While I agree with the emphasis on prevention targets and not only on the new recycling and reuse targets, I feel strongly that national authorities in each Member State should be free to optimise their own mix of recovery and recycling options. In relation to the timetable, I urge the Commission to carry out further studies to ensure that the targets applicable in the EU are also right for countries at the margin, not the least the new applicant states.
The consultants engaged to assist the Commission in setting the revised targets, RDC-Environment and Pira International, assumed a number of underlying principles which do not apply to some Member States, such as Greece, Portugal and Ireland. They fail to take specific geographical and demographic problems into account. For example, in Ireland 80% of our packaging is imported. Therefore there are limited indigenous outlets to use recycling packaging in the manufacture of new packaging. Hence my amendment, for which I urge support, for a 2011 timetable deadline for Greece, Portugal and Ireland.
I believe that the EU environment ministers appear to have already reached a 'common orientation' on this Directive in June 2002. They called for a deadline of 2012 for Portugal, Greece and Ireland. That is fine by me.
The real issue is that we should set realistically attainable targets and timetables and insist on the Irish, Greeks, Portuguese and others delivering on time, with no excuses.
I should like to end with a good news story, a dramatic example of a fiscal incentive to prevent, minimise, reuse and recycle and an example of how each Member State can determine its own mix of prevention, reuse and recycling to meet targets. On 4 March 2002, our environment minister introduced a plastic bag tax in Ireland, 15% per bag. It has had an incredible effect. We have had a 90% decrease in consumption in just a few months. One billion plastic bags have been taken out of circulation in six months. The Exchequer has collected EUR 3.5 million since March this year. The turnaround has been dramatic and there have been few complaints. There was a moan or two for a week when we would forget to bring the old shopping bags, but in changing the mindset this tax on its own has done what years of talking in this Parliament and national parliaments could not do.
I hope that the fact we have already done something to deal with the problem of these wretched plastic bags will not be held against us in relation to targets. Perhaps we were a year too early, because this would have allowed us to show a dramatic improvement in meeting all targets and timetables - I am being somewhat sarcastic but it is a serious point. The scheme has been a huge success and I would urge other countries to follow suit immediately to deal with this scourge. I understand the United Kingdom is looking at it. It will do more than all the talking and directives and transposition into national law.
Mr President, Commissioner, I, too, would like to thank Mrs Corbey most warmly for the great effort she has put in. She had, apart from anything else, 123 amendments to work through, 35 of which were from my group alone. Let me now also express very warm thanks to Mrs Ayuso González, who managed to achieve a coalition of highly divergent intentions in a most important area. I am referring to Amendment No 45, to which I personally will be giving firm support.
You see, the Packaging Directive has already been transposed in widely divergent ways, and incurred different costs, in the individual Member States, rather than leading to the harmonisation that is required. The maximum rate is therefore meant to prevent the four-speed Europe in this area from drifting even further apart, with even greater distortions of competition being the consequence. Since 1994, the current quotas have been achieved only by Austria, Germany, Belgium, the Netherlands and Denmark, although one has to bear in mind that the Netherlands and Denmark have done so only because they have fully-developed and highly economical systems of waste incineration, whereas Belgium and Germany have managed it through the use of the sort of recovery processes that environmental considerations make less than desirable and which will, indeed, cease to be authorised as a result of a change in definition contained in the proposal for a Directive.
As regards the burden of costs, Austria comes second in Europe, and it is high import levels and the huge problem of freeloaders getting away with not paying their way, especially in the plastics sector, that put Austrian foodstuff production, like, no doubt, that of other States as well, at the greatest competitive disadvantage. As we have said so many times already, we will vote for this draft, but one most specific area seems to me to be in real need of improvement. The Commission proposes that, in addition, the following minimum targets for the recovery of materials contained in packaging waste should be achieved: 60% by weight for glass, 65% by weight for paper, and so on.
With your permission, I will turn to Amendment No 45. The 25% by weight minimum target for the recovery of materials is quite adequate for materials such as glass, paper, carton, metals and plastics. As an Austrian, you see, I have not the slightest problem with it, but we have also learned that, where countries are quite simply not so far advanced, there is no point in giving them targets that they know they will not achieve anyway. I do think it makes more ecological sense to set an objective that is actually capable of being achieved by all Europe's states and economies. We have always made environmental policy with business rather than against it. Only an environmentally responsible market economy will enable us to reach our goal.
Mr President, I also wish to thank the rapporteur for her thorough work, and I particularly want to thank our Group's shadow rapporteur for her balanced views. This is an important directive we have been waiting for, as recycling must be introduced effectively precisely where it will genuinely benefit the environment, and the volume of waste generated must be dramatically reduced. Recycling for the sake of recycling itself is something we have no need of; it must mean a genuine saving.
By virtue of its legislative nature the directive should still allow for flexibility on the part of Member States in its implementation. The criterion must therefore be genuine conservation of the environment. Population density and distance will be the deciding factors in assessing whether recycling is sensible.
Overall recovery and recycling targets should be considered to be along the same lines, that is, along the lines of the Commission proposal. This would prevent the use of recyclable materials merely as sources of energy. I am of the same view as Mrs Corbey that material-specific recycling targets should not be put forward. Apart from the fact that they would be awkward to set, it might mean that one sector is favoured and it might therefore distort competition.
I tabled amendments both for the Committee and plenary session. They concern really quite small details, but are the sort of thing this directive seems to need for it not to become too cumbersome. One fairly prosaic example is the toilet paper tube. Perhaps many of us would not be eager to class it as packaging waste that would then have to be recycled and used, for example, in our neighbour's toilet roll.
It is to be hoped the directive will have an impact in two directions: it will be of major importance in rationalising practice, but, hopefully, also in preventing the generation of waste. The volume of waste should be de-coupled from economic growth, as my colleague Mrs Myller quite rightly stated here.
Mr President, ladies and gentlemen, let me start by expressing my heartfelt thanks for the way your discussion of the Commission proposal has demonstrated your commitment. I would like to comment on the most important of the amendments that have been dealt with and which are due to be voted on tomorrow. The position taken by the Commission on these is that, firstly, as regards the timing, that is to say the extension of the deadline by which the targets are to be achieved, the Commission continues to favour an ambitious timetable. In principle, though, it is able to accept delay to a limited extent.
Turning to the targets, the targets proposed by the Commission ought to remain largely unchanged. They are based on a cost/benefit analysis of the proposals. There is, in particular, no justification in cost/benefit terms for an increase in the minimum target for recycling from 55% to 65%, and so the Commission rejects this. Nor is it willing to reduce the targets for glass, paper and metals from 60%, 55% or 50% to 25%, as these materials can be recycled with great benefit to the environment and at low cost. We see these objectives, specific to certain materials, as also being necessary in terms of legislative clarity and of security of investment for firms offering recycling services.
As regards the maximum targets, the proposed deletion of the maximum target for recycling can result in distortions of the internal market if more material is collected than is capable of being recycled. This can lead to increasing problems in the sale of collected materials, especially in the countries that have introduced their own recycling programmes only at a late stage.
On the question or prioritising the prevention of waste over its management, the Commission, in principle, shares your view that it is more important to prevent waste than to manage it. However, this issue merits further consideration in terms of the criteria by which prevention should be guided, whether these should be the environmental effects or the weight involved.
The Commission is unable to endorse the introduction of 10% reduction as a quantitative prevention target, as it is not clear how this objective is to be implemented and what the costs and benefits might be. The possibility cannot be excluded that such a measure might have a negative overall impact on the environment, especially if it were only to bring about greater use of lightweight packaging such as plastic.
The requirement that, when choosing packaging, its impact on the environment should be minimised on the basis of life-cycle assessments, is in essence acceptable as proposed, even though an approach of this sort may well need to be worked out in more detail, and it is also preferable that it should be developed in the context of the Directive's basic requirements.
I would also like to express the Commission's gratitude to the rapporteur and her co-rapporteur and thank the Committee as a whole for the work they have done.
In total, there are 68 amendments, six of which the Commission is able to adopt in their entirety, whilst it can adopt six in part and accept fifteen of them in principle. The bureau has been given a list of the amendments to which I have referred
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0230/2002) by Mr Deva, on behalf of the Committee on Development and Cooperation, on trade and development for poverty eradication and food security.
Mr President, we meet here as the World Summit on Sustainable Development is meeting in South Africa, following the ground-breaking meeting of the WTO in Doha last year. It is also the day that the new Director-General of the World Trade Organisation takes office. Dr Supachai Panitchpakdi is the first Director-General from a developing country. We wish him well and also acknowledge with thanks the hard work done by Mr Mike Moore, the departing Director-General.
Let us remind ourselves of the United Nations Secretary-General's report on globalisation to the Millennium Assembly. He said that inclusive globalisation must be built on the great enabling force of the market and market forces alone will not achieve it. It requires a broader effort to create a shared future based on our common humanity.
This report is an attempt to bring the Secretary-General's hopes into a legislative framework here in the European Parliament. It is trade, not aid, that will eliminate world poverty and accelerate sustainable development. It is trade, not aid, in partnership with the global business community that will increase industrial, intellectual, educational and infrastructural capacities in developing countries and repeat what is now called the Asian miracle, which I am told is alive and well in China. It is trade, not aid, that will drive the solutions to food security, clean water, housing, sanitation and information technology through foreign direct and inward investment.
Over the past 50 years, world trade has increased 19-fold. Production has more than quadrupled and world per capita income has doubled. But unfortunately the human development report shows that the spread of technology, trade and wealth has not been equal, with the world's richest nations accounting for 20% of the world's population but 86% of the world's GDP, 82% of exports, 68% of foreign direct investment and 93% of Internet users. 64 countries are categorised in this group but the biggest proportion of the world's people are in the medium development category, including India, China and Indonesia and so on. These people are having severe structural, infrastructural, environmental and population problems. There are 51 chronically low-income countries, mainly in Africa but also in Asia and Central America, which depend entirely on aid because there is very little direct foreign investment.
We have to look at the world as it is, not the way we think the world should be. In the world as it is, the combined gross national product of 182 developing countries is less than the global turnover of the top 200 of the largest multinational companies, the transnational corporations, of which there are 65 000 in all. There are 200 chairmen of transnational corporations whose combined turnover is bigger than the combined GNPs of presidents and finance ministers of 182 countries, encompassing probably the largest population groups in the world.
But my report proposes that the people who are running these huge multinational corporations are brought into the development process, first by encouraging them to accept good governance and corporate social responsibility as enunciated by the United Nations Secretary-General. We must create a framework in which the European Parliament, members of national parliaments and the directors of these companies can come together in a forum regularly, twice a year, with the rotating presidency of the EU to discuss matters of development and sustainability, not once in a blue moon as in Johannesburg or in Rio, but in a continuous dialogue.
As part of this, I have proposed in my report that they set up something called an ethical investment committee on the lines of remuneration committees and other committees in boards of directors. The committee's job would be to identify development investment, investment as offset investments in developing countries. About 0.7% of their turnover in that country would go into investment projects to build intellectual, educational and infrastructural capacity in developing countries. That way everybody gains: the company because it gets a more skilled labour force and the country because it improves its capacity. I hope that Parliament will approve my proposal unanimously.
May I thank the many people who have helped me with this report and express the hope that it will be passed tomorrow without any dissension.
Mr President, the Commission very much welcomes Mr Deva's report on trade and development for poverty eradication and food security. The report is timely because of the World Summit on Sustainable Development, which is taking place at this moment in Johannesburg. It should also be seen in the context of the commitments made at the Doha Ministerial Conference last November and the Monterrey Conference on Financing for Development last March.
It is also timely as negotiations on economic partnership agreements will be launched with the African, Caribbean and Pacific States at the end of this month. The European Union, as the largest trade bloc in the world and the largest source of foreign direct investment and official development assistance, has an important role to play.
I am pleased to note that the Union's imports from developing countries have been rising by 15% per year over the past seven years. This is much faster than the imports from other countries. At the same time, I am aware that many developing countries, particularly the least-developed countries, have not fully shared in this growth. Much more needs to be done.
The motion for a resolution and Mr Deva's report are broad in scope - and rightly so. The Commission welcomes the overall thrust of the analysis and recommendations. Indeed, while there is no doubt that trade can potentially contribute to development, poverty eradication and food security, the actual contribution depends on enabling policies and institutions being in place.
I can assure you that the Commission will pay close attention to honouring the negotiating commitments made towards the developing countries in Doha. The Doha development agenda will address the improvement of market access, new trade rules that take into account the needs of developing countries and the further mainstreaming of trade matters into development and cooperation.
As to access, and the area of agriculture which is of particular interest to many developing countries, the Doha Declaration states that 'Building on the work carried out to date and without prejudging the outcome of negotiations we commit ourselves to comprehensive negotiations aimed at substantial improvements in market access; reductions of, with a view to phasing out, all forms of export subsidies; and substantial reductions in trade-distorting domestic support.'
For non-agricultural products, the Doha Declaration foresees: '... negotiations which shall aim ... to reduce or as appropriate eliminate tariffs, including the reduction or elimination of tariff peaks, high tariffs and tariff escalation, as well as non-tariff barriers, in particular on products of export interest to developing countries.'
Needless to say, this is an ambitious negotiating agenda, but one of great relevance for developing countries. As regards rule-making, several subjects of great importance for developing countries will be covered: intellectual property, sanitary and phytosanitary measures, technical barriers to trade, competition, trade facilitation, government procurement and investment.
The provisions applying to regional trade agreements are another subject of negotiation. These negotiations will need to take into account the developmental aspects of regional trade agreements. Furthermore, the provisions for special and differential treatment in favour of developing countries will be reviewed with a view to strengthening them and making them more precise, effective and operational.
I am convinced that the Doha negotiations will make a great contribution towards making the multilateral trading system and its rules more development-friendly.
In relation to the third aspect - mainstreaming trade in development cooperation - the European Union has already made important progress over the past few years. The Community's development policy, based on the Commission's communication of April 2000, identified trade as one of six priorities for its development assistance. I would also like to draw your attention to the Commission's communication in February of this year on a global partnership for sustainable development. Furthermore the Commission is at present working on a communication on trade and development, which will describe how mainstreaming trade should go well beyond technical assistance and embrace capacity building, training, institutional support, the preparation of fiscal reform and assistance for adjustment on the supply side.
The involvement of civil society and the private sector, including large corporations, which figures prominently in Mr Deva's report, is also essential.
I am pleased to say that over the past years around EUR 640 million were allocated by the Union for trade-related assistance, of which about 61% went to the ACP Group, 14% to Latin America and 12% to the Mediterranean. For the current ACP programming exercise for the ninth EDF, between 40 and 50% of the regional indicative programmes - EUR 280 to 350 million - is earmarked for trade-related assistance in the broad sense. In addition, up to EUR 50 million have been pledged for new programmes with ACP-wide scope. The Union is also the main provider of funds for the Global Trust Fund created for technical assistance provided by the World Trade Organisation in support of the Doha development agenda.
For the Commission, regional integration is very much part and parcel of a strategy of opening the economy and taking advantage of trading opportunities. Regional integration initiatives among developing countries, South-South integration, can contribute to their effective integration into the global economy and to the multilateral system, provided that they are outwardly oriented and lead to lower external barriers. Therefore the Union is committed to continuing its support for realistic South-South integration. At the same time it is stepping up its efforts to use North-South integration to stimulate deeper and more effective integration within the South. This approach should be reflected in the economic partnership agreements between ACP regional groupings and the Union.
Among the industrial countries, the European Union took a lead last year with the Everything But Arms initiative. All exports from the least-developed countries, except arms, can enter the EU market without restriction. Only for three products - rice, sugar and bananas - is there a transition period. The benefits of this initiative for the least-developed countries would be greatly enhanced if the other industrial countries, as well as the larger trading nations among the developing countries, were to make a similar gesture.
In conclusion, I should like to say that Mr Deva's report makes a constructive and far-reaching contribution in helping to define strategies to allow developing countries to take advantage of trade and globalisation in order to attain the fundamental development objectives of poverty eradication and food security.
The Commission can benefit from this analysis and assessment during the forthcoming multilateral and regional negotiations. A regular dialogue on this with Parliament is most welcome.
Mr President, the 1990s saw an almost universal opening up of world trade, while, worldwide, with the exception of China, the number of people living in absolute poverty increased. The number of countries classed as 'least developed' has increased, while the scale of poverty has continued to be huge in a number of countries with a high growth rate. The relationships between trade, development and poverty are complex, then, and we must avoid hasty judgments. My report to the Committee on Industry, External Trade, Research and Energy, which was adopted unanimously, contains proposals on this subject, some of which have been included in the Deva report. I will just focus on two main issues here.
Firstly, aid, particularly technical assistance, is a key issue. There is very little information available on this subject but there appear to be a wealth of horror stories. What is essential is that the countries concerned can define their needs and communicate them to international agencies, setting themselves objectives and pursuing them. That is where our support is needed, and we must ensure that civil society and companies in the field participate as widely as possible. We must break with the practice of setting biased conditions which, in actual fact, serve the interests of the dominant countries. Aid must serve principally to create local diversified supply capacity. Any trade administration must be established at the level of regional common markets.
The report also requires the WTO to negotiate social measures to give vulnerable peoples new prospects in the face of the impact of liberalisation. Moreover, it calls for the issue of migrant workers to be included in the negotiations on services. Lastly, it calls for aid to offset losses from customs receipts in the least-developed countries.
Secondly, the report considers that the place of anti-poverty objectives at the very heart of unilateral trade rules still needs to be defined. I fear that the Commission may be frankly sceptical about Special and Differentiated Treatment. Not so us: we call for it to be redefined.
As regards future negotiations on investment, they may prove to be fruitful, but we would warn that direct investments very seldom reach the poorest countries and, when they do, it is in return for tax favours which harm these countries first of all. Without cooperation between the WTO and the other major bodies, without combating financial fragility, it is unlikely that the negotiations on investment will produce fruitful results for all those who are afflicted by poverty in the world.
Mr President, Commissioner, I would like to begin by saying that my feelings about this debate are bittersweet. On the one hand, Mr Deva has defended this own-initiative report which he has worked on for a long time with great dedication and taking up many interesting contributions. I would particularly like to highlight the consultations he has held with all the governments of the developing countries in order to hear their opinions and suggestions, in particular what these countries expect from the Millennium Round. The result is this report, which comes with the unanimous backing of the Committee on Development and Cooperation, to be voted on tomorrow.
But allow me, Mr President, to mention the less pleasant aspect of the issue. In the recitals, the rapporteur mentions more than twenty documents, resolutions and international agreements of recent years which demand more decisive action to fight poverty and the list is not exhaustive.
22 years have passed since Willy Brandt presented his impressive report on North-South relations. Since then, things have only got worse. We know about the examples of success, but unfortunately there are many, many more cases which show that, after decades of persistent growth, this world has never been less egalitarian; never has the distribution of wealth been as uneven as it is now.
I therefore believe that we cannot continue merely to make proposals, even if they are as interesting as those made today by Mr Deva. The problem of poverty throughout the world - including Europe - is not economic; it is a political problem, which requires political and global solutions. It is pointless to seek the people responsible, as is currently happening in Johannesburg. We do not have guilty and innocent parties here, just victims. And all the rest of us are guilty to a greater or lesser extent.
The financial resources approved in Monterrey, which have been mentioned by the representative of the Commission, represent a step forward, but everyone agrees that they are insufficient. The international organisations cannot continue to be the guardians of orthodoxy while one country after another falls victim to crises, not just in Africa, but also in Central America, South America and in other regions.
I wonder why the representatives of the European countries, which constitute a majority in the International Monetary Fund, are not able to opt for new formulas which speed up the development of the poorest countries and those countries which are becoming poorer as a result of bad government and corruption. The regional economic blocs, apart from our own European Union, are not living through good times. We only need think about Mercosur or the Andean Pact.
We must be tougher in our demands for progress in the direction set in Doha, in order to bring about greater openness in the markets, which will stimulate world trade. We must apply pressure in order that those who have resources may contribute more of them.
The Commissioner has mentioned the data relating to the European Union, which are certainly the most important data given for development aid in the world. But the trend is not satisfactory, Commissioner. Official development aid in the European Union has been decreasing over recent years. Therefore, the data are as you say, but the trend illustrated by the current data is not acceptable to us.
We must promote and stimulate more democracy and the development of human rights, of health, of food and of education for all. Also, and above all, in the developing countries. We must fight aggressively against corruption in all its forms, which exists without doubt in the least developed countries, but which also exists - and this is more reprehensible - amongst us.
I agree very much with Mr Deva's comments on the greater involvement and co-responsibility of the large multinational corporations, but I must say that many of these leave much to be desired, and that their actions now move in the opposite direction.
These are the essential elements if we are to shed light where there is only gloom (to recall Conrad), but let us demand more action, more decisions and fewer words.
Mr President, thank you and congratulations to Mr Deva for a very wide-ranging and comprehensive report. It is, as Commissioner Byrne said, appropriate that we are here just as those long and arduous deliberations are taking place in Johannesburg. But perhaps more important and appropriate for us is the fact that the economic partnership agreement negotiations will begin this month. They have a wide-ranging agenda in Johannesburg, just as we have here.
The fact is that there are agreed goals in place and we now need all audacious and principled people to get down to working out how we meet the challenges: the challenges presented by the needless deaths of 11 million children under five every year; how we feed eight hundred million people who still go hungry; the 2.4 billion who have no adequate sanitation and the six million people we are losing every year to AIDS, TB and malaria.
Aid is essential, as Mr Deva says, for developing countries, but trade will bring benefits on a far greater scale. If sub-Saharan Africa had just one percent more of the global export market, it would bring in an extra USD 70 billion each year. That is five times what the region now receives in aid and debt relief combined.
Of course poor countries need more aid, but they also need better and fairer export opportunities. The great thing about trade is that it brings self-reliance; trade brings opportunities for jobs and for investments. Trade also provides that ladder out of poverty which is what our committee and this report are all about.
There is nothing inevitable about all the concerns raised in Mr Deva's report. It is not written on tablets of stone that global politics and global policies should be about 'them' and 'us' and about the survival of the fittest in an unequal world, as President Mbeki said when opening the summit in Johannesburg. We must take into account too the impact of the WTO, the IMF and the World Bank and the conditionalities which they impose upon developing countries and which actually make their trading possibilities more difficult. What we need to say is that all the global actors on the global stage need a fair and comparable opportunity to perform well.
Trade barriers hurt poor people in general and women in particular, since it is these groups of poor people who tend to produce the goods that are most affected: agricultural goods and labour-intensive manufactured goods. As this report suggests, we clearly need a radical shake-up of world trade rules. What we see now is untenable; the unfairness and the inequity have to be tackled and trade is the key to doing this. Certainly in terms of the ACP-EU negotiations, we have a real opportunity to be centre stage and to be offering that equity and fairness. We are an agricultural superpower and we can lead in the whole post-Doha agenda by opening markets and by ending the dumping of what we produce on to the world market, thereby producing distortions which developing countries simply cannot deal with.
On TRIPS, the EU should maintain a strong and determined leadership. TRIPS must be implemented fairly. The issue of compulsory licensing must be resolved. Returning to the EPA negotiations, we should use the Doha Declaration on TRIPS as a ceiling for any discussion with the ACP on intellectual property.
Finally, as Co-President of the Joint Parliamentary Assembly, I think that we have a very serious role to play in the EU's negotiations. We are saying very clearly in the Joint Assembly that we want a strong and unequivocal dimension, which is a development dimension. This will require a huge investment in building capacity and a serious analysis of the implications of the impact of reciprocity on our ACP partners.
So, as Mr Deva makes clear, we have a long 'to do' list - a list which will not be dealt with unless we confront the vested interests that benefit from the plight of the poor. Europe has to be driven by the moral imperatives which we face. It is time, as Mr Deva suggests, to challenge the orthodoxies and abandon the prescriptive notion that free flows of finance and information and trade advance welfare in all cases. It is time not for defeatist language but for constructive and practical answers.
Mr President, I admire Mr Deva's courage for tackling this subject. I have been working in developing countries for some twenty years myself, and I have to admit in all honesty that I have yet to discover how exactly one goes about developing a country. What works in one country does not in another. That is my conclusion in general.
Mr Deva himself refers to eastern Asia, which has experienced a tremendous economic upturn. What strikes me is that this development has taken place without any major development aid, and that this took place when most markets in the world were still closed. How is this possible, and why does this not work elsewhere? As Mr Fernández Martín has already pointed out, the report, in my view, does not sufficiently highlight the fact that sound development requires sound government, and certainly not a corrupt government. Unfortunately, I come across these far too often in most countries.
My group has tabled a few amendments at second reading. These amendments pertain to the following points. Firstly, we feel it is exaggerated to ban all exports of insecticides that are banned in Europe. Locust plagues in Africa can only be treated with pesticides that are banned in Europe, unless something new has come on the market in the last year, of which I am not aware. This is how it has always been.
It is also exaggerated, in our view, to prescribe the same food safety requirements in Europe as in the developing countries. Needless to say, we will not be exporting any meat that is contaminated with dioxin or BSE. But food is in short supply and - as we say in Dutch - hunger is the best sauce. We will therefore need to make the necessary adjustments. I do want to confirm that our group is completely behind the Doha Declaration, and I am pleased that the Commission has reiterated this.
Regrettably, the resolution does not mention the importance of a good price for agricultural products. As far as trade is concerned, I do not know whether Mr Deva has read the article in The Economist a few weeks ago, which clearly stated that the trade barriers among the developing countries are much higher than those with the rich countries. He partly refers to this in the resolution, but this should, to my mind, be emphasised.
It would be perfect if we could blame the use of guns and pistols on those who manufacture them, but it seems a little idealistic to me. We regret that none of the amendments tabled by our group were adopted because there happen to be new rules. This is one of the reasons why my group will largely be abstaining from the vote on this resolution.
Mr President, there is nothing indecent about stating the figures on extreme poverty in developing countries. What is indecent is the wilful blind eye turned by rich countries, who, despite the horror of the situation, still carry on in the same way. It is in this context that the increasing overlap between business and development should be viewed, including here, within the Committee on Development and Cooperation.
If the fight against poverty and food insecurity is to succeed, it cannot be left up to the business community. It must attack the structural causes of poverty in developing countries. Priority must be given to structural change in their economies in order to increase their share of products produced and diversified, including in the agricultural sector. That is why it is essential to promote fair access to land, water and the resources of biodiversity as well as a policy of local support for agricultural smallholdings. In order to achieve this, we must take account of three factors.
Firstly, new international commitments are needed and, most of all, must be honoured. I have just come from Johannesburg. After the disappointing Monterrey and Food Summits, Johannesburg is a new opportunity for the northern Heads of State to repeat how important it is to help the people of the South but also to provide ourselves with the proper means to do so. All well and good, but when will these significant commitments be followed up by practical action?
Secondly, the approach concerning multilateral trade relations should definitely be thoroughly reviewed. Within the WTO, these relations do not actually take place with a view to achieving the priorities set by the United Nations, but are dominated by the 'give-and-take' philosophy. What is more, the negotiation methods and pace automatically exclude many developing countries. Why refuse the protection that has enabled developing countries to implement their own industrialisation? As for the ADPIC agreements, these restrict access for local peoples in the South to their own natural resources and are incompatible with the objective of food security. Moreover, pressure in favour of the liberalisation of services endangers their public services, such as water, energy, communications, health and education.
Lastly, new funding must be found urgently. In Johannesburg, the French President, Jacques Chirac, suggested taking a small percentage of the wealth created by globalisation to finance the fight against its negative effects. Who is he trying to kid? Why not suggest that the rich countries set aside the equivalent of 5% of the money they spend on subsidies for their own agriculture in order to fight hunger in developing countries? Johannesburg, in particular, is also an excellent reflection of people's experiences and anger, but also the hopes of the numerous NGOs, associations, men and women from all continents who meet to find alternatives and draw up effective proposals. We must listen to them. To Mr Berlusconi, who said in July that it is not the fault of rich countries if they have 80% of the world's wealth, I would say that three quarters of the world are slowly dying on the doorstep of this so-called 'rich' world. It is the responsibility and duty of rich countries, for the sake of fairness as well as of economic efficiency, not to limit themselves to formal commitments, voluntary guidelines or the business community, but to define a proper, restrictive code of conduct that penalises countries which fail to give the necessary aid to the poorest countries. The same applies to transnational corporations, whose exceptional power must be regulated and controlled as a matter of urgency. Although the Deva report does not demonstrate a radical will to throw off the shackles of die-hard commercial globalisation, it still raises the need to protect the economies of poor countries and cancel all or part of the debt. This is a significant starting point.
Mr President, first of all I would like to thank the rapporteur for his report. He has shown considerable goodwill towards the various political groups in incorporating the possibilities put forward by each one. The result, as we can see, is that the balance between the various chapters is uneven. All in all, however, I think the report provides a starting point on some important issues.
The chapter on food security, for example, is extremely promising, particularly where it says that 'the fight against poverty and food insecurity must incorporate an attack on the structural causes of poverty'. It is poverty that is often the cause of malnutrition, and even famine in the worst cases. Clearly, attacking the structural causes is definitely the most intelligent approach. To date, however, it has often been thought that it was enough to open up the markets of rich countries to the products of poor countries, which I believe is only a partial solution - and then not even in every case - and that agricultural productivity in these countries needed to be increased. This does not take account of the fact that unless the poorest people are guaranteed access to land, they will still not have enough food.
I therefore consider the approach of promoting access to land, water and the resources of biodiversity to be a good one, just as I consider the promotion of support for agricultural smallholdings to be a good approach. The discontinuation of export subsidies - and this is a black mark against us and against the United States - which disrupt local markets, and the cancellation of the debt which swallows up more than 40% of the GNP of the least developed countries, should also be applied in structural terms. So, those are a few proposals we should support.
The second important point is the acknowledgement of the fact that access to food must be recognised as a fundamental human right. This is essential, as it means that trade rules cannot affect the exercise of this right, which is the case today. To put it plainly, we need to challenge the hierarchy of rules which means that the WTO takes precedence over everything else, and therefore over all the international conventions designed to protect fundamental goods such as water and biodiversity, not to mention access to these fundamental goods.
I therefore think that all this is positive and, although I do not share the same enthusiasm for Mr Deva's proposals with regard to the role of multinationals, I believe that overall I will be able to support this report.
Mr President, a protectionist sugar fortress Europe amounts to theft from the poorest people in Africa. It prevents poor farmers from earning their own income by exporting to Europe.
In the report 'The Great EU Sugar Scam', published last week, Oxfam International shows how Europe's subsidies undermine local African sugar sales. Despite pleas from Parliament and the Commission to abolish these subsidies in 2002, the European sugar lobbyists managed to persuade their governments to extend the protectionism to 2009. This to me is theft at the expense of the poorest of the poor.
Today, such embarrassing practices are a central theme at the World Summit in Johannesburg, and the European Union should therefore use that forum to call for fair trade, the abolition of unfair subsidies and the opening up of our rich markets. That is what sustainable development is about.
Under the Bush administration, the United States has drawn up its own Farm Bill, completely in contravention of the agreements reached at Doha as part of negotiations on the worldwide abolition of agricultural subsidies. This attempt to win the goodwill of the voters is a direct attack on the world's poorest, unfortunately with grave consequences for world trade and worldwide development.
Luckily, the Commission and Parliament are choosing a different route. All credit is due to the Commission, which, via Mr Lamy in Doha and Mr Fischler, wants to make a U-turn through agricultural reform proposals. It is time to move towards a shift from production aid to agricultural policy. More environmental agriculture, the abolition of export subsidies and the strict enforcement of food security rules - that is what sustainable development is about.
I call on the European Commission to help the EU Member States to send out this signal at the World Summit and to help bring about an agreement on fair trade and fair agriculture in Johannesburg accordingly.
Anyone who is not prepared to bring these issues in Johannesburg to a concrete resolution is standing by the poverty issue empty-handed. Sustainable development is not possible without adopting a structural approach to the environmental issue. Nature will strike back with a deterioration in the climate and the accelerating disintegration of woods, sea and soil. We have experienced the effects of this close to home during the recent floods.
The most recent example of the local market being distorted, and thus preventing any further development, is the dumping by the US of genetically modified corn on the African market. The famine that is currently affecting southern Africa does not mean that those countries should just accept anything. The Commission, fortunately, seems to be adopting a sensible stance. Countries should not be coerced, and it is unacceptable to take advantage of their famine.
The Deva report on trade and development, on which we reached agreement following tough negotiations between various political persuasions in the Committee on Development and Cooperation, is a warning signal to the European Council, a warning signal that the Council should cease to oppose the plans of Commissioners Lamy and Fischler, and of the European Commission. Let the Council now send out its own signal in Johannesburg, starting with a worldwide structural approach to the environmental issue and a worldwide structural approach to poverty.
The first signal should be that of credibility. Tear down trade-fortress Europe, put an end to European theft, which is only detrimental to the income of the poor farmers in this world. Only then can we really talk about sustainable development.
Mr President, I am taking the floor because I should like to congratulate the rapporteur on the report he has prepared and thank him for the sterling work that has been done. It is incredibly important that the European Parliament should keep this debate on the agenda and also never stop further developing not only the debate but also the practical proposals. I shall not present an inordinately long general and specific introduction but merely refer to Mrs Kinnock's words, with which I can declare myself completely in agreement.
I thought it might be discussed how much benefit we derive from a meeting such as that taking place in Johannesburg. Listening especially to those who participated in the Rio Summit, the impression can be created that Johannesburg is really just confirming what we achieved back then in Rio, and that is of course a rather sad state of affairs. I just saw the problem's being that, without these summits, we could not ensure that the debate continued but, that being said, Mr Deva has of course shown us one of the ways in which it can be.
Before I discuss individual points, I want to say that I of course think it important that we make demands both of ourselves and of the developing countries in terms, for example, of good governance, to which Mr Deva has also referred in his report. I should then very much like to comment on the first points mentioned by Mr Deva, namely points A, B and D in which he clearly emphasises that globalisation is here to stay, which is of course a good thing. If, however, we do not temper globalisation, it may end up by marginalising a number of countries and a number of population groups in those countries. This is, in my view, an incredibly important message. The second important message conveyed by Mr Deva relates to a situation outstandingly exemplified by ourselves and the EU inasmuch as we have of course grown up within the framework of protectionism. Moreover, it is as if we completely forget this when we go on to discuss the developing countries.
It is a very exciting train of thought Mr Deva has embarked upon when it comes to enterprises, which we cannot manage without. I should like, however, also to say that enterprises must not be used as a poor excuse for doing nothing in the sphere of general aid on which we unfortunately see countries cutting back at the moment.
Mr President, the situation created by your approach to managing society is so revolting that even here, in this safe environment, you feel obliged to pretend to be doing something. Anyway, you have to admit that the majority of the world's countries, and in particular the vast majority of their inhabitants, do not profit from progress in the area of production. You have to admit that billions of human beings are casualties of progress and that many of them are not guaranteed drinking water or food on a daily basis. By writing in the report that the top 200 companies have almost twice the economic clout of the poorest four-fifths of humanity, you do in fact recognise the responsibility of these huge corporations and their shareholders, whose enormous profits come from low salaries and from pillaging the natural wealth of poor countries. And yet the best you can come up with is to suggest asking these multinationals to set up ethical investment committees. As the very height of cynicism, you ask that these committees, and I quote, 'should report to the board of directors, the shareholders ?', in other words report to exactly those who are pillaging, impoverishing and starving the planet. At the end of the day, failing to prevent murderers from committing their crimes makes us their accomplice.
Mr President, Commissioner, ladies and gentlemen, we will be endorsing Mr Deva's report and we also want to congratulate him. In fact, we are convinced that a huge number of people in this hemisphere will be supportive of this report, but I fear that many will lose all interest when the welfare of their own electorate is put at risk. This is currently what we see happening at the Johannesburg Summit. This hypocrisy must stop. Economic globalisation is being imposed by the rich North and it is wreaking havoc in countries with weak economies, great social needs and weak democratic structures. We ask poor countries to open up their borders to our products, without giving them the opportunity to strengthen their economic structures first, as we did ourselves at the time when our economies first started to thrive.
If we are serious about the fight against poverty, concrete action of the sort requested by many here today is what is required. We must then open up our own borders, pay fair prices for products from the developing world and guarantee the producers a reasonable income. We must then abolish all subsidies for our own products if they lead to unfair competition with products from developing countries and to the demoralisation of the local producers who are responsible for food safety in their own country. We must then impose on our multinationals a code of conduct which protects weak economies, governments and peoples against arbitrariness and exploitation. Their great power brings with it commensurate responsibility for the world.
I am ashamed when I observe how privatisation makes entire peoples, entire countries or regions, dependent for their income on executive boards that only take account of the interests of their own shareholders. What means does a country such as Zambia, for example, possess whereby it can exert pressure on the owners of their copper mines, such as Anglo American? Countries that are dependent on a product, such as petroleum, diamonds, wood or sugar cane often have no defence at all against multinationals that determine the prices and regulate the market. It is a matter of power relations. It is therefore first and foremost our problem. We should, however, meanwhile display solidarity, and the rich north must realise that solidarity and the fight against poverty are a form of peacekeeping.
Mr President, I begin by congratulating Mr Deva on what I believe is a comprehensive, balanced and meaningful set of proposals. I particularly welcome his resolution because it restates our commitment to the principles of special and differential treatment of developing countries, to the importance of food security and to enhancing the accountability and social responsibility of corporations. The rapporteur's last point, the proposal for a European Forum of Enterprises in paragraphs 61 to 63, is an interesting one. But it should not deflect the Commission from ensuring that the current CSR Forum that it is due to launch in October fully addresses the actions of European enterprises in developing countries.
I want to make two substantive arguments in this debate. First, it is right to record in a report by the Committee on Development and Cooperation that we can enunciate all the EU development policies we like, but too often these have been submerged beneath the EU's own trade and commercial interests when it really matters. We remember the hypocrisy of the Commission and Member States in regard to the free trade agreement negotiations with South Africa. Initial responses to Mr Fischler's proposals on CAP reform, limited as they are, and current reports from Johannesburg suggest that Mr Byrne's words about the phasing-out of agricultural export subsidies may well be an empty promise.
If only the EU sought reform in the WTO with the same vigour it has won the USD 4 billion trade sanctions against the United States in relation to our steel exports, perhaps the poorest countries would start to believe us when we say we want a development round.
Secondly, as other speakers have made clear, we have direct responsibility as the trade negotiations start with our ACP colleagues. Commissioner Byrne, when talking about the economic partnership agreements, should answer the questions that the Commission has refused to answer, before the process begins. Why does the Commission fail to talk now about the alternatives which were written into the Cotonou Agreement? Why does it talk about capacity building but commit only 0.1% of the current NIPs for trade support? How can we have confidence in the sustainability impact assessment when the Commission could not agree amongst itself on the impact of Everything But Arms on the sugar sector? Finally, why does the Commission resist the proposal from the ACP heads of government in Fiji to enter an initial phase of negotiations on principles with the ACP Group as a whole? Is it that the Commission wants to use the old tactic of divide and rule by attacking the solidarity of the ACP Group? That is not what this European Parliament wants.
Mr President, in reply to some of the issues raised by honourable Members, first of all in relation to the ACP-EU trade negotiations, the European Union is prepared to further open its markets to ACP goods and services, provided the ACP States are prepared to implement appropriate policies and to strengthen their supply capacity. This approach will also be relevant in relations with other developing countries and groupings such as Mercosur, Central America and the Andean Community.
I would stress that economic partnership agreements are above all instruments for development. They will therefore be designed with all the flexibility required to take account of the economic, social and environmental constraints of the ACP countries. On the other hand, they must be integrated into the development policy of the ACP countries themselves and into the support strategies of the European Union.
The second point I want to make is that it has been suggested that the trend for economic support is downwards. There might be an element of truth in this, but there is reason to believe that this could well have bottomed out, having regard to the commitments in the Monterrey process. There is an expectation and a hope that this support should rise in view of that situation. Reference is also made to the need for support for the eradication of AIDS, TB and malaria. I would like to draw the attention of the House to the Global Health Fund that has been established. A number of Commissioners, including myself, Commissioners Lamy and Nielson are working on this.
The influence of the CAP has been referred to on a number of occasions. As has been mentioned, Commissioner Fischler and the Commission have brought forward proposals on a review of the CAP. You will have taken note of the fact that the supports there have been decoupled from production. In my view, this is a very important step in relation to the role of agriculture and supports and the impact it has on developing countries.
Finally, the food support in southern African states, particularly GMO maize, was mentioned, and I am happy to note the honourable Member's reference to the fact that the Commission had adopted a reasonable approach to this. In a statement about ten days ago the Commission pointed out again, as I and other Commissioners, and in particular Commissioner Wallström, have repeatedly said, that the scientific evidence available to us in the European Union indicates that GMO food is as safe as conventional food. That statement has been reiterated by the Commission in the last ten days in the hope of assisting in the impasse on this issue.
Part of the concern relates to the fact that some of the governments involved are worried that some farmers might retain some of the GMO maize, resulting in cross-fertilisation with conventional crops in those countries. Most if not all of the maize that I understand is involved in these shipments has already either been approved within the European Union or has already received positive risk assessments from the scientific committees, even though it may not yet been given full authorisation due to the existence and continuation of the moratorium.
Finally, if there is continuing concern on this issue, the famine problem can be addressed by adopting a sensitive approach to the planting issue and milling the seeds involved, thereby eliminating the risk that some of the governments identified as being of paramount concern.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0242/2002) by Mr Stevenson, on behalf of the Committee on Agriculture and Rural Development, on the Commission communication to the Council and the European Parliament on options to promote the cultivation of plant proteins in the EU (COM(2001) 148/2 - C5-0260/2001 - 2001/2116(COS)).
Mr President, the fact that Parliament views this report with great seriousness can be gauged from the two major hearings which have been held during the past year: one by ECOSOC and one by the Committee on Agriculture and Rural Development.
It is understandable why Members are concerned. In the EU at the present time we have a 35 million tonne annual shortfall in plant proteins. This situation has been exacerbated by the continuing MBM (meat and bone meal) ban which has created a further 2 million tonne hole in our protein supply. EU self-sufficiency in plant proteins has fallen to 23%, placing the Community in a position of great vulnerability. We now have an enormous reliance on imported proteins from outside the EU. Most of it comes from America, Argentina and Brazil in the form of soya cake. Much of it is genetically modified. Clearly such heavy reliance on sources outside our control makes the EU vulnerable to sudden price rises, climate change or harvest failures in these countries, almost placing our livestock sector in the same position as our heavy industry once was at the time of the oil crisis.
There is a further alarming factor which will inevitably add to our problems. Currently the accession states are more than 80% self-sufficient in plant proteins. While this is a considerable improvement on the situation in the 15 Member States, it remains the case that the accession states, for the most part, export their oil seed because their crushing mills are obsolete, meaning that they still have to import soya cake in large quantities for their livestock sector. However, the Commission is forecasting a fall in plant protein production in these countries once they become full Members of the EU and a switch to cereals. This would be disastrous. We have a ready-made market for oil seeds and protein crops from which the accession states could benefit greatly. On the other hand, an increase in cereal production would simply add to the overall surplus and lead to the introduction of higher set-aside rates. We must implement a plan which would encourage the production of rape seed, pulses, sunflower and soya and provide major economic benefits, not only to the accession states, but to ourselves, through greater self-sufficiency.
In the existing Member States and the accession states, we also anticipate a continuing rise in meat consumption which will in turn lead to a demand from livestock producers for ever greater quantities of protein feed.
So it is against this background that I have set out in my report to look for ways of encouraging more self-reliance within the EU. Amongst many recommendations, I have suggested various ways of encouraging an increase in plant protein production by investing more in research into and development of new and improved plant varieties. I have also called for rotational aid payments to farmers to encourage the production of plant proteins in the cereal crop cycle and for the growing of protein crops, grain legumes and oil seeds on set-aside land. I have called for a safety net or income insurance scheme for producers of oil seed and protein crops.
I am alarmed at the continuing ban on fish meal in ruminant feeds by the Commission. I see this as quite unjustified by science and simply adding to our overall protein shortfall. I urge Commissioner Byrne to think again on this issue and to lift the ban, which is affecting a significant number of jobs in the fish processing and livestock feed sector.
I believe there is great potential in developing the non-food sector. The production of oil-bearing plants for biofuels such as methylester and for biolubricants and biodegradable solvents is important in the concept of this debate because oil cake is produced as a valuable by-product. The Commission has shown a great deal of interest in this sector. It merits closer examination. However, developments in this area are mainly determined by the tax situation for biofuels. We have a long way to go before we can expect agreement on an EU-wide harmonised system of taxation which would encourage greater biofuel production.
Finally, I fear that the mid-term review of the CAP since the Agriculture Committee dealt with my report may have significantly altered the thrust of some of these recommendations. I would be interested in hearing how Commissioner Byrne and Commissioner Fischler think the mid-term review will affect this position.
Mr President, first I would like to thank the rapporteur, Mr Stevenson, and also the members of the Committee on Agriculture and Rural Development for their constructive attitude to this communication. At the outset, we would do well to recall the context in which the present discussions about protein crops arose. Since the Council Decision of 4 December 2000, the use of processed animal protein has been banned in feed for all animals. Because the use of animal meal for ruminants had already been forbidden for a number of years, the ban mainly concerned the pig and poultry sectors. Shortly afterwards, the European Council in Nice took note of the Commission's intention to analyse the supply of and demand for oilseed and protein-bearing crops in strict compliance with the financial perspective.
This analysis resulted in the Commission papers presented in March 2001. Let me summarise the conclusions which we drew from our analysis of the situation and of possible policy options. Firstly, the ban on meat and bonemeal for non-ruminants would create a deficit of 1.5 million tonnes of soyameal equivalent. Secondly, increased aid for EU domestic production would produce disappointing results: little extra output at a high cost. Furthermore, our degree of self-sufficiency would scarcely change. Thirdly, increased aid for oilseeds would bring us back into the Blair House Agreement's restrictions on areas cultivated with crop-specific aids.
Since the presentation of our report, we have continued our reflections not only on plant proteins but indeed across the board. This culminated in the mid-term review of the EU's common agricultural policy presented by the Commission on 10 July 2002. The Commission is of the opinion that public expenditure in the farm sector must be better justified. Besides supporting farming incomes, it must yield more in return in terms of food quality, conservation of the environment and animal welfare, the countryside and the farming landscape, and enhancing social balance and equity. For EU consumers and taxpayers, the review should ensure better value for money. We will be discussing these proposals in the autumn.
Turning specifically to protein crop production, let me remind you that we propose introducing a separate supplementary aid of EUR 55.57 per hectare. We also envisage integrating the aid schemes for grain legumes and dried fodder into the list of decoupled aids. The current provisions on non-food crops will be replaced by non-specific aid for energy crops. The mid-term review of the CAP gives us a chance in the context of the new round of WTO negotiations to oblige our trading partners to accept our demands on, for example, the recognition of registered designations of origin, animal welfare, food safety and the precautionary principle.
Our new system of income support dependent on production output will avoid distorting trade and should not have a negative impact on the developing countries. Unlike the situation during the Uruguay Round, the European Union will be in a position to take an active part in negotiating the agriculture chapter of the WTO Doha Round, fortified by a strong negotiating stance and a level of credibility which the United States has lost with its recent farm bill.
Finally, let me say something on the feed ban relating to fishmeal. The extended feed ban prohibits the use of fishmeal intended for ruminants, not because of a potential TSE risk of fishmeal itself, but for control reasons, as we have discussed here on a number of occasions. In particular it may be difficult to exclude the presence of land animal proteins in fishmeal or feed containing fishmeal. The reallowance of fishmeal in ruminant feed therefore mainly depends on the availability of methods of differentiate between fishmeal and prohibited animal proteins. Several researchers are working on this at the moment and I believe there is an opportunity to revisit this particular issue under the comitology procedure that is set out in the animal by-products regulation for which I have responsibility.
Mr President, Commissioner, ladies and gentlemen, this report seeks to express the European Parliament's position on the Commission communication on options for the plant protein sector, given the two million tonne increase in the shortfall resulting from the ban on the use of animal meal in the European Union.
The debate on this matter at the current juncture in the European Union requires me to make an assessment of the problem and a suggestion for its resolution. The assessment is, unfortunately, easy to make, given that it concerns the extremely vulnerable situation the European Union is in, being only 23% self-sufficient, as indeed the report states. What is at issue is not only the fact that one of the most powerful blocs in the world - the European Union - has a production sector that is so highly dependent on the supply of raw materials from outside the EU.
What is also at issue, apart from this high degree of dependence with regard to raw materials for meat and milk production, is the fact that these imports are concentrated in only three countries, the United States, Argentina and Brazil, which are, of course, our main competitors in the world agri-food markets.
The enormous risk that we are running in the European Union, in terms of competitiveness, is, therefore, easy to see from the fact that sectors as important as these - meat and milk - are ultimately dependent on our main competitors. This does not make sense. The solution to this problem must involve three main measures, in line, in fact, with the rapporteur's proposals. The first is to end the area limits imposed by Blair House. With the current WTO agreements coming to an end, and with the alignment of oilseed aid to that of cereals from the beginning of the current season, there are clearly no more reasons for self-imposed limits. The second reason, or the second measure, is that due to the excessive deficit specifically in the plant protein sector, the current increase in aid must be maintained or, if possible, increased. With this aid differential and without the area limits (the semi-area imposed by Blair House), we will be able to improve our situation within a few years. And the third reason, also mentioned in the report, is that a review must be undertaken of the ban on fishmeal in ruminant feeds, following a proper scientific study.
To conclude, I wish to state that, in addition to the importance of plant proteins in the European Union's food production chain, we must stress the strategic importance of these crops in the European Union's Mediterranean areas, where the choice of crops is limited, and where, above all, there are few crops that provide farmers with options, but where these particular crops adapt very well to the unproductive land and the predominant soil in these areas, which is poor, limited and marginal. It would, therefore, be necessary to extend the range of eligible crops, as the rapporteur also states, because it is incredible and unacceptable that the main varieties of plant proteins from the Mediterranean regions are not currently eligible for aid. This situation must be reviewed. Lastly, I would like to add that we also need to see what the relationship is between this Commission communication and the new proposals for a mid-term review of the CAP, which provide for a separate production aid system.
Mr President, Commissioner, ladies and gentlemen, first of all I would like to congratulate Mr Stevenson on the quality of his report. It is the result of a very long period of work, carried out intelligently, taking account of the opinion of his fellow Members and the experts we have heard within the Parliamentary Committee on Agriculture and Rural Development. I sincerely thank Mr Stevenson.
The issue of plant protein supply for the European Union obviously involves economic factors, but also, and more importantly, it involves strategic aspects relating to the nature of the European agricultural model and the role played by this model in external trade. We should be aware that we import almost 80% of the plant proteins required to fulfil our needs and that this heavy reliance cannot be approached solely from the point of view of the commercial interests at the time. Aside from the current matter of GMOs in imported soya proteins, we must ask ourselves what would happen in Europe if, for whatever reason, whether due to climate or other reasons, the supply from the United States, Brazil and Argentina were to be cut off. Commissioner, those affected by the American embargo in 1973, as I was, are aware of the price of this reliance and cannot tolerate the level of risks run today. Paradoxically, although demand is high in Europe, production here is stagnating, or even decreasing, and the worst thing is that the European Union does not seem determined to remedy this situation properly. Of course we can examine your proposals on the introduction of a 'carbon credit', which are a step in the right direction. The impact of this credit could, however, be limited by its small scale, and discontinuing the use of set-aside land for non-food crops might not be compensated for by the move towards some energy crops being produced by workers' cooperatives. The various measures you are advocating on behalf of the Commission to adapt Agenda 2000 to current needs do not seem sufficient to address the current problems. This failure is both serious and regrettable. Without going so far as to set the unrealistic objective of total self-sufficiency, the European Union could still reduce its reliance on external suppliers.
That, Commissioner, is why I ask you to examine more carefully the recommendations of the Stevenson report, which I, indeed we, find relevant. They were unanimously approved by the Committee on Agriculture and Rural Development. I recommend in particular that you pay attention to those advocating greater investment in research into the protein sector under the 6th FRDP and those concerning the introduction of plant protein-producing crops in cereal crop rotation. I believe the same applies to the security of our long-term supply and the promotion of sustainable agriculture.
Mr President, Commissioner, I would first of all thank Mr Stevenson for a particularly thorough report. I agree with the conclusions and the diagnosis. It is therefore cause for concern that EU self-sufficiency in plant proteins has fallen to below 23%. Market-related price relationships have made it advantageous to buy imported oilseed cake, especially soya meal, but climatic risks and changes to production in those countries from which we supply ourselves make the EU all too vulnerable. The EU therefore needs to increase its self-sufficiency by cultivating oil-bearing plants, and I am also able to endorse the various initiatives put forward by the rapporteur in his report. Nor shall I omit to alert the Commission to the fact that the arrangements made specifically impair the European grain market by making it possible to import cheap grain from Russia and that they simply contribute to making plant production less profitable financially. At the same time, the lower grain prices in Europe give rise to an increase in pig breeding which in turn requires higher imports of soya meal. This initiative therefore promotes neither European plant cultivation nor European production of proteins.
I should also like to point out that there is no proper scientific basis for the ban on fishmeal mentioned by the Commissioner. It is not technically correct to argue that, because of a fear of meat and bone meal from ruminants being mixed with fishmeal, it is necessary to keep fishmeal out of the protein supply. We must say to those countries which are in control of their production - that is to say, those countries which really can keep the production of proteins separate - that they must of course also be given an advantage so that those countries which cannot keep the production of proteins separate are not those which impose penalties.
Mr President, ladies and gentlemen, Commissioner, I congratulate Mr Stevenson on the report he has presented and which deserves our support. As the document we are now debating states, the European Union's current rate of self-sufficiency in vegetable proteins has fallen to below 23%, as other Members have already said and which becomes all the more serious when you realise that, at world level, plant protein production has increased by 60% in the last fifteen years and is largely concentrated in three countries.
It is, therefore, hard to understand the Commission position of insisting on depending almost solely on the world market, with the aggravating circumstance that this supply is concentrated in three countries, and I would remind you that one of these is the United States of America. I would also take this opportunity to remind you of that country's agricultural policy, which is not only in competition with the European Union but which is also protectionist. This fact puts the European Union in an extremely vulnerable position and is not a sustainable response to our needs in terms of plant proteins, as the rapporteur points out in his report.
It is, therefore, important that we encourage the development of plant protein production in the European Union, which will help to make us less dependent on imports and to ensure the multifunctionality of Community agriculture, introducing other species and varieties of grain legumes which have inexplicably been excluded from Community support and from the improvement plans. I would remind you of yellow lupin and other species that have traditionally been used for animal feed, particularly in the Mediterranean countries, and which have not benefited from Community support.
Hence the importance of granting rotational aid to farmers to encourage the production of plant proteins in the cereal crop cycle, using fallow land, as we have advocated in other reports, and also the need to terminate the Blair House agreements, or, at the very least renegotiate them. It is hard to understand why no effort has yet been made to renegotiate them, in the aim of terminating them, thereby making greater direct aid possible for the protection of proteins in the European Union.
We believe it is equally important for the Commission to approve the additional aid for plant proteins - beans, peas and lupins - not covered by the Blair House agreements and we support the terms referred to in the report by the our rapporteur. We hope, then, that the Commission will take account of these proposals, whilst respecting the principle of monitoring production and the positive effects of these, in both the socio-economic and the environmental fields. I would also remind you that now, when it comes to revising the CAP, neither this report nor the proposals that will surely be approved here in the European Parliament must be forgotten.
Mr President, Commissioner Byrne, in the minute I have, I want to focus on the question of what is to become of set-aside. There is an overall shortage of foodstuffs and feedingstuffs, particularly of protein crops, and deficits in the area of protein production. Our concern is, then, with the recovering of areas for the production of protein, and this we can achieve through protein cultivation in rotation - the ecological distribution of crops. If, in the new proposal, you provide for the permanent set-aside of 10% in order to protect nature, then there can certainly be no objection to incorporating 5%-10% into this category in order also to take account of factors that determine the character of the landscape. In the other set-aside areas, though, we must focus on the environmental impact of protein cultivation and on the fact that this cultivation of protein yields 40 to 80 kilos. We need to look again here at how we achieve a monitoring system and how, too, we can incorporate environmental factors into the negotiations with the Americans in such a way that we come to a new agreement and are not permanently obliged to refer back to one that dates back ten years -- by which I mean Blair House.
Mr President, I strongly support Mr Stevenson and congratulate him on an excellent report. The aftermath of the BSE crisis and the ban on the use of meat and bonemeal has left a serious, sharp fall of proteins in animal feed and must be filled by other means. We all know that the lesson we have learned from that particular crisis in European farming is that we must have a food chain that guarantees the highest possible standards of traceability and safety.
I am not really enamoured by the Commission's proposals to address this situation. The suggestion by the Commission that we should source the feedstuffs shortfall on world markets is not a realistic long-term solution. We should produce those feedstuffs within the EU where we can and would be in a position to control each element of the food chain. This is beside the fact that home production offers a number of other distinct advantages. It allows our farmers to diversify their production and to produce crops for which there is a clear and demonstrable market. This would offer welcome assistance in their current plight.
I would also have serious concern about the long-term desirability of becoming dependent on outside sources for our feedstuffs. One of the fundamentals of the CAP is to guarantee a secure supply of high-quality foodstuffs for our citizens and I hope that the Commission will take on board the concerns of the Committee on Agriculture and Rural Development, which will no doubt be supported by a strong majority in this House tomorrow.
Mr President, Commissioner, the outbreak of mad cow disease heralded a crisis in cattle farming. Driven by a desire to cut costs and increase production, the cattle feed industry has completely ignored the order of creation. Cows became cannibals and the animals' nature was no longer taken into consideration. The Commission was right to introduce a ban on the use of animal meal.
I hope that the Commission does take account of each animal's individuality and does not buckle under the pressure from industry to re-admit the use of fishmeal in animal feed. I have never seen a cow by a ditch, looking for fish. Given the poor fish stocks, it is a mark of even less insight if fishermen are encouraged to supply young fish to the fishmeal industry.
In his report, the rapporteur, Mr Stevenson, calls on the Commission to promote the growth of crops containing protein so as to replace animal meal. I wholeheartedly support him in this appeal, particularly also to protect the EU from imports of genetically modified soy, which is, again, an organism whose characteristics are not being taken seriously.
Mr President, the role of the protein-rich oil plant sector in Europe is not just an agricultural problem, but in many ways, a social issue.
First and foremost, it is a food security issue. European consumers quite rightly require all the elements of the food chain to be traceable. In the case of the protein fodder needed for livestock farming, Europe cannot be content to rely on external supply for more than three quarters of its needs. Community production must regain a dominant share of the market in order to avoid risks relating to residues, contaminants or GMOs.
The Union has decided to apply a moratorium prohibiting the use of new GMOs in foodstuffs for humans and animals. We know, however, that soya-exporting countries mainly grow GMOs.
The second issue is the quantitative security of the world market. The supply of protein fodder is concentrated in a very small number of countries, primarily the United States, which represents 45% of world production, and 90% of pressing is carried out by four industrial groups. If a meteorological disaster were to occur, Europe would be in an extremely vulnerable position.
Furthermore, this market is growing by 5% per year, and it would be even more senseless for Europe not to be involved in this growth since internal demand within the Union, including demand in the future Member States, where meat consumption will increase on accession, is destined to experience sustained growth.
This is also a significant environmental issue. Let us not forget that increased cultivation of protein-rich oil plants fosters biodiversity, improves soil structure, counters the tendency towards single-crop cultivation and reduces the use of chemicals.
The increasing protein shortfall in the Union should, therefore, be a matter of the utmost priority for the Commission. This, however, is not the case at all. In response to these issues, and in order to replace animal meal, the Commission is merely proposing that we resign ourselves to seeing an increasing percentage of our consumption rely on imports, over which we would have no control with regard to price, production conditions, or compliance with the social and environmental specifications we impose on our own farmers.
Quite simply, this is unacceptable. That is why our Committee on Agriculture and Rural Development has pursued a far more dynamic strategy in adopting the Stevenson report, which aims to infuse a little political will into the feeble Commission communication.
The amendments we tabled in Committee emphasise the contrast between the seriousness of the European situation and the substantial subsidies implemented by the United States, in particular within the framework of the Farm Bill in favour of their oilseed crop producers. They ask the Commission to examine how to renegotiate the Blair House agreement with a view to increasing protein production s in the Union and to augmenting supplementary aid for protein crops that are not affected by the Blair House agreement. They suggest setting up a safety net in favour of oilseed and protein crop producers and lastly, undertaking the necessary research work into these crops.
Mr President of the Commission, we now want ...
(The President cut the speaker off)
Mr President, Commissioner, ladies and gentlemen, I too wish to join in thanking the rapporteur, as the work he has done here is most valuable. The BSE crisis and the resultant ban on the use of animal bonemeal in feed have significantly increased the demand for replacement source of protein in the area of animal feedingstuffs. The shortage of plant protein is made a live issue by the EU's low level of self-sufficiency, to which reference is often made these days.
This situation makes a European protein plan urgently necessary in order to promote the cultivation of protein plants, thereby reducing our dependence on imports and giving us more varied sources of supply. I would bring to your attention the fact that the EU, the most significant importer in the world, gets by far and away most of its plant proteins from the USA, Argentina and Brazil, and that these are very often genetically modified ones.
Our concern here is not only with the cultivation of soya and rape, but to an equal degree with seed flax, camelina and many other plant proteins. It is for that reason that I attach particular importance to the products' traceability, in order for transparency to give consumers choice, quality and confidence that the food is safe. Over and above this, the cultivation of protein-rich cultures contributes to the diversity of crop rotation by making it possible to reduce input and by preventing the rise of monocultures.
If it were possible to utilise set-aside areas, that would be a practical approach. Whilst, of course, safeguarding Budget neutrality, it is not only cultivation of organic areas that needs to be promoted, as the Commission proposes, but conventional agriculture should also have the opportunity to cultivate plant proteins, fodder legumes and so on, in their fields, benefiting from the EU's environmental programmes.
The production of oilseeds for use in biofuels and building materials gives, in fact, further significant impetus to agriculture. What I seek at the international level is for the Blair House agreement to be at last seriously reconsidered and for all parties to see the urgent necessity of facilitating the production of plant protein in the EU in accordance with the regulations. I do believe that a genuinely serious discussion on this has to be set in train at European level, for we are well aware that biofuels are environmentally friendly and can also be produced without prior energy input. Whilst remaining within the financial framework, the EU needs to promote the use of plants in protein production with the minimum possible delay, in order to secure an independent supply of protein for farmers and European agriculture, facilitate energy generation and thus reduce our dependence on fossil energy. We are all aware that Europe imports something like 60% of its energy.
Mr President, promoting the cultivation of plant proteins in the European Union is one of the key issues on which the present and the future of European agriculture and food safety hinge. I therefore consider it to be extremely appropriate, Mr President, that both Commissioner Byrne, who is responsible for food safety, and the Commissioner for Agriculture and Fisheries, Mr Fischler, have attended this debate. The European Parliament has reflected the importance of the matter and has dedicated extensive debates to it as well as two parliamentary hearings.
As a consequence of all of this, wills have been united and the Committee on Agriculture and Rural Development voted in favour of this report with an extremely broad consensus, and it today comes before the plenary without a single amendment. I congratulate Mr Stevenson on his magnificent work.
The Commission ought to accept this extremely representative vote and this unity of position because, Mr Fischler, the position of the European Parliament is quite clearly reflected in paragraph 3, which says 'The European Parliament recommends that the development of EU plant protein production should be encouraged to reduce its reliance on imports and to sustain the multi-functionality of Community agriculture'.
In order for this position to develop to its full potential and to become a reality, it is absolutely crucial for the Commission to implement what is asked of it in paragraph 5: '...the Commission should fund an extensive research and development programme' because unless it does fund a programme into the increased genetic and yield potential, utilisation and nutritive value of fodder legumes and grain legumes as key protein providers within the EU, what we will have are words rather than deeds.
Similarly, Mr President, Recitals F and I draw attention to the Mediterranean areas, which Commissioner Fischler very frequently overlooks. It has been said more than once in today's plenary sitting that he must review this position, because these areas must receive aid for this purpose too, so that the production of grain legumes for livestock breeding in the Mediterranean areas of the European Union can also have highly beneficial effects.
Lastly, Mr President, I wish to note the importance of the suggestion made in Recital D that we must take account of the difficulties currently facing Argentina, in order not to make that country's situation worse.
Mr President, Commissioner, the rapporteur, Mr Stevenson, has done some very thorough work and I particularly want to thank him for his ability to cooperate and communicate with various groups and parties. This proved invaluable and certainly helped us achieve this excellent result.
The Commission has thrown a very simple solution into the debate and I also think that it is indeed meant to be a way of getting the discussion started. Imports will make up the shortfall; it is a childishly simple proposition. But the answer contained in this report is exceptionally good. It raises the issues of new plants, the Blair House negotiations, oil plant production aid in the United States of America, the fishmeal problem, and others. These are matters that have to be, and can be, resolved.
The most crucial question, however, is whether to support the production of plant proteins in the EU Member States or not. That is the question we first have to tackle and then make the very profound and fundamental decision that it must be supported. We cannot embark on a programme of unprofitable production, and with that in mind Mr Garot has submitted the proposal that we should carry out research and move forward on the basis of that. Research brings with it the possibility that there will actually be a demand for our own plant proteins. Demand will raise prices and prices give a boost to cultivation.
These problems must be resolved and we hold the key to the solution. Why can we not provide solutions? Why is that? Everyone is a little wary: everyone is out to safeguard their own interests a bit too much. We need to have a broader view and provide a comprehensive solution instead of hiding behind excuses the whole time.
With regard to bioenergy and plant proteins, for example, the solution is very simple. All we need to do is pass resolutions and resolve problems of taxation. These sorts of procedures will result in a comprehensive solution leading to our own plant protein energy programme in Europe, one that is not dependent on the United States, Brazil or Argentina.
Mr President, it is clear from the explanatory statement to the report that the Commission sees the ban on meat and bonemeal in fodder as a temporary measure and, as soon as the justifiable outcry surrounding the mad cow crisis dies down, it is considering gradually lifting any bans, never mind the tremendous problems which using animal protein as fodder creates for public health and livestock. This, coupled with the Commission's insistence on abiding to the letter by the GATT agreement and Agenda 2000, which ban any increase on plant protein crops, reveals in all its glory the hypocrisy of the Commission, which is using every environmental excuse it can under Agenda 2000 in a bid to reduce agricultural output. And the same time, it demonstrates just how far the Commission is prepared to kowtow to the interests of the fodder production and marketing industries.
We believe there is an alternative to meat and bonemeal, which causes public health, livestock and the Community budget nothing but grief. Nor is imported soya meal, mainly from the USA, the answer, because it will cause even more public health problems and make Community livestock farmers even more dependent on the United States of America. The solution to the problem lies in plant proteins, which can be grown in abundance in the European Union, in Greece and in other countries in the south, and in increasing crops of legumes, beans, alfalfa, vetch and cotton cake which, along with several other products. provide some of the best fodder. But this means changing the system of prices and subsidies for both fodder legumes and competing crops. It means completely overhauling the budget and rethinking the development criteria of the agricultural economy, i.e. changing the present Common Agricultural Policy, which has caused the agricultural sector such misery, especially in the southern countries where, unfortunately, we have no alternative but to focus on certain crops, such as cotton, resulting in serious problems for cotton growers in Greece.
Mr President, Commissioner, Mr Stevenson, the European Commission rejected the proposal by the Spanish Presidency of the Council to adopt actions to promote protein crops of which there is a shortfall in the European Union, and which are being replaced with soya imports, mainly from the United States and often genetically modified. The Commission argues that amending the current policy could lead to legal proceedings being instituted against us in the WTO, something that should not concern us, given the protectionist attitude of the Bush administration.
Commissioner, there is no doubt that our animal-feed industry and, ultimately, our livestock production and our food depend, to a large extent, on just one product: soya, the production and trading of which are under the control of the United States. How can the European Union allow this enormous strategic dependence to continue?
Maintaining or increasing imports of these products which are not surplus to requirements, such as non-genetically modified soya and corn from developing countries, must be an important part of our cooperation policy but, at the same time, it must also be a priority to promote self-sufficient and sustainable agri-breeding systems within the least-favoured regions of the European Union, which create employment and sustain the rural population, primary genetic resources and the necessary production of biofuels.
Mr President, Commissioner, first of all I should like to congratulate Mr Stevenson on his report, which was adopted by a majority in the Committee on Agriculture and Rural Development.
Since the ban on meat-and-bone meal, which lay at the root of the mad cow crisis, the Community shortfall of protein-based feed for livestock has grown worse. As some of my fellow Members have said, it has increased by 23%. Faced with this deficit, the only solution that the European Commission has proposed is to increase imports of these protein crops, an increase that will grow worse after the new Member States have joined the Union.
The Community's Executive has rejected the memorandum presented during the recent Spanish Presidency and supported by many Member States, in favour of promoting these crops in the European Union, despite the fact that we are increasingly dependent on soya from the United States. This dependence could, furthermore, increase, following the increase in aid granted by that country under its new agricultural law.
Whilst the United States is quite unabashed about increasing its annual aid to soya producers by USD three million, the European Union is not only reducing its aid to oilseed crops, but is also putting its market at the service of imports from these third countries.
Apart from commercial reasons, however - which the European Commission wishes to bandy around in order to justify its refusal to re-establish specific aid for oilseed crops - there is no reason not to support other crops with a protein content higher even than that of oilseed crops, such as dry fodder, in the case of which production quotas cannot match demand.
In order to address protein supply needs, there are also other crops, such as protein and leguminous crops - such as kidney beans, beans and sweet lupins, which have already been mentioned - which are not subject to any type of WTO restriction and which we could also include.
It should not be forgotten, furthermore, that the European Union has given a commitment to reducing CO2 emissions, and that one possible approach is to promote the production of biofuels, which is another reason why the European Parliament should support the report by the Committee on Agriculture and Rural Development in favour of promoting these crops and of reducing, if not eliminating, these external dependencies, which can cause so many problems with regard to the degree of supply and the quality and safety monitoring of these crops under our rules.
Lastly, a comment: Mr Commissioner, if we do not maintain our production and supply capacity, what will become of our ability to negotiate and defend our interests in international forums?
Mr President, honourable Members, I will just take this opportunity to add a couple of comments on the issues that have emerged as the core of the debate. One of them has been addressed by a very large number of you, namely the issue of the European Union's dependence on imports from the USA. It must be clear to us that recent years have seen the production of soya transferred to a very large extent to South America. As we are dealing here with developing countries, this means that it is imports from developing countries that are ever increasing in recent years. If I include the financial year that has just begun, we can take it for granted that, for example, the number of Latin American exporters has all but doubled over the past two years.
Second comes the issue of GMOs. Our position is in tune both with the current legal provisions and with the latest Commission proposals on traceability and labelling. The only genetically modified soya bean to be marketed internationally is already approved in the EU; it is called Round-up Ready, and is a genetic modification that we have approved in the EU under Directive 90/220. The only other genetically modified type of soya in the USA and worldwide contains a high percentage of oleic acid and is subject in the USA to strict trademark safeguards, being capable of being sold at very high prices by reason of its health-giving properties. The latest proposal on traceability and labelling does not provide for the labelling of any animal products produced using GM feedstuffs. It does, though, make provision for the traceability of feedingstuffs.
Another point of international relevance is the issue of the Blair House agreement. It has repeatedly been urged in this House that we should renegotiate the Blair House agreement. My response to that today is what it has always been, namely that, if we want to renegotiate the Blair House agreement, we have to be told what we are to offer the USA in order to get them to move away from their position. This has generally put a stop to debate, even in the Agriculture Council, nobody of course being prepared to accept other concessions at the expense of the concessions we have gained on soya beans. It has been suggested that we should deal with this issue as part of the mid-term-review debate; I believe this to be a good and important suggestion, and one that I am happy to take on board. This is something we should do, as we cannot but observe it happening in other contexts.
For example, we now have the debate about defining soya as a protein plant rather than as an oilseed as it was in the past, which would mean that soya could be looked at squarely when considering the protein plant rules, in which we envisage a specific premium for the production of protein plants. Of course, that also has an international dimension, but right now I am in favour of discussing the issue.
The other issue raised here, namely the set-aside problem, falls within the scope of the mid-term-review in precisely the same way. In that connection, land is still to lie fallow or be set aside on a rotating basis.
There are two reasons why our proposal on the mid-term review does not provide for land to lie fallow on a rotating basis. One is that we take the view that, in a decoupled system, leaving land fallow or setting it aside should primarily be determined by environmental considerations, although it may be, in view of the tragic events we have lived through over recent weeks in connection with various floods in Europe, that other new issues will come into play. I am very much aware that the rotation of fallow land is in itself an environmentally positive factor, as it makes it possible to make full use of the effectiveness of legumes as a forecrop.
Our second problem is that, if we continue to permit land to lie fallow or be set aside across the whole of the usable agricultural area, we will find it difficult to monitor. This issue will have to be discussed, as we must not lose sight of the possibility of simplifying our system of arable farming.
In this sense, the many suggestions made by Mr Stevenson in his report are of great value. As my fellow-Commissioner, Mr Byrne, has already, to my knowledge, answered certain questions, particularly those concerning fishmeal, that is something I do not need to do.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Mrs Ana Palacio Vallelersundi has been appointed Minister for Foreign Affairs in the Spanish government and, given that she has been a much respected, very enterprising and productive colleague in this House, it gives me very great pleasure on behalf of the House here today, on the record, to congratulate her on her appointment to this high office of state.
It is a tribute to her special qualities that she should be chosen for that office but it is also a reflection of the growing integration in substance of European Parliamentarianism and the regular day-to-day political life of our Member States.
Under Article 12(2) of the respective regulations, her appointment renders membership of this House incompatible and in the meantime the Spanish authorities have informed me that Mrs Palacio Vallelersundi has been replaced by Mr Marcelino Oreja Arburúa with effect from 23 July 2002.
I have also received the resignation of Mr Lucas Vander Taelen with effect from 1 September 2002 and the Belgian authorities have informed me that he has been replaced by Mr Jan Dhaene with effect from 1 September 2002.
(Applause)
I welcome these new colleagues to the House and remind you of the normal procedures with regard to the verification of accreditation.